Exhibit 10.9

 

COMMERCIAL LEASE

 

This COMMERCIAL LEASE (the “Lease”), dated this 31st day of March, 2012 (the
“Effective Date”), is entered into by and between (a) Colliers Paragon, LLC, an
Idaho limited liability company (“Landlord”), on behalf of and as Managing
Representative for the tenant in common owners of the “Building” (as defined
below), as successor in interest to DBSI - Draper Lease CO, L.L.C., a
Utah  limited liability company, and Draper/CG, L.L.C, a Utah limited liability
company, and (b) Contro14 Corporation, a Delaware corporation, (“Tenant”). For
and in consideration of the terms and conditions of this Lease, together with
the mutual benefits to be derived from this Lease, Landlord and Tenant agree as
follows:

 

1.           PREMISES.

 

(a)          Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, for the term and subject to the terms and conditions hereinafter set
forth, to each and all of which Landlord and Tenant hereby mutually agree, those
certain premises, shown on Exhibit A (space plan) attached hereto, which include
approximately 48,870 rentable square feet (“RSF”), 44,412 usable square feet
(“USF’’) of office space, within the “Building” (as defined below) (the
“Premises”). The location of the building in which the Premises is situated is
commonly known as 11734 South Election Drive, Draper, UT 84020 (the “Building”).
The Building consists of 51,135 RSF of office space.

 

(b)          In addition, the Premises shall include the appurtenant right to
use, in common with other tenants of the Building, the site, parking and
landscaped areas located near or adjacent to the Building shown on attached
Exhibit A (collectively, the “Common Areas”). Landlord shall provide Tenant five
(5) non-reserved parking stalls per 1,000 USF of Premises in the parking areas
within the Common Areas and serving the Building. In addition, Tenant shall have
the right, with Landlord’s prior written approval, said approval not to be
unreasonably withheld, conditioned or delayed, to designate one (1) parking
stall per 1,000 USF of Premises in the parking lot located on the north side of
the Building, as parking for Tenant’s exclusive use; provided, however, except
for Landlord’s placement of signage designating such exclusive parking stalls,
Landlord shall not be required to enforce any such exclusive parking rights.

 

(c)          The RSF and USF of the Premises, and the RSF of the Building, have
been measured in accordance with the standards set forth in ANSI Z65. l- l996,
as promulgated by the Building Owners and Managers Association (“BOMA”).

 

(d)         Subject to Landlord’s continuing obligations as of the Effective
Date and during the Lease Term, except as and to the extent Tenant shall advise
Landlord, in writing, to the contrary within ten (10) days following the
Effective Date, Tenant, by the later of the Effective Date or Tenant’s occupancy
or possession of the Premises (the “Possession Date”), shall be deemed to accept
the Premises as being in the condition in which Landlord is obligated to deliver
the Premises.

 

2.           TERM, OPTION, TENANT IMPROVEMENTS, EXPANSION.

 

(a)          Lease Term. The initial Lease term shall be approximately
seventy-six (76) months and shall commence on the date this Lease has been fully
executed (“Commencement Date”), and shall expire at 11:59:59 pm local time on
June 30, 2018 (the “Initial Lease Term” and, collectively with any renewal or
extension (or, if any, holdover) thereof in accordance with this Lease, the
“Lease Term”).

 

Tenant shall have two (2) consecutive renewal options for the Premises, and/or
any expansion space added to the Premises or any smaller portion thereof
reconfigured in accordance with this Lease, of

 







--------------------------------------------------------------------------------

 



 

three (3) years each (in each case, a “Renewal Option”). Tenant may exercise a
Renewal Option as to the entire Premises, or no less than seventy-five percent
(75%) of the Premises; provided that the portion of the Premises that Tenant
shall surrender to Landlord upon such reconfiguration is commercially
marketable, in Landlord’s reasonable discretion. Tenant shall be required to
give Landlord at least twelve (12) months prior written notice of its intent to
exercise any Renewal Option, including the approximate size and location of any
space to be surrendered to Landlord.

 

Tenant may not exercise any Renewal Option if Tenant is then in default under
the Lease (after giving effect to any applicable notice requirements, grace
and/ or cure periods). Any Renewal Option shall not be personal to Tenant and
may be exercised by any assignee of the Lease or successor in interest to Tenant
permitted or otherwise authorized under the terms of the Lease.

 

Upon Tenant’s exercise of any Renewal Option, the “Base Rent” (as defined below)
for the Premises during the Renewal Option term shall be the “Fair Market Rate”
(as defined in Exhibit B attached) and the “Base Year” (as defined below) for
purposes of calculating the “Operating Expense Increment” (as defined below)
shall be reset to the initial calendar year in which the Renewal Option term
commences.

 

(b)           Base Building Improvements. At Landlord’s sole cost and expense
(subject to reimbursement as and to the extent part of the “Operating Expenses”
as defined in Section 7, below), Landlord shall provide the Building’s roof,
foundation, external walls, interior structural walls, and other structural
elements (collectively, the “Shell”), and shall provide basic utility access to
all Building systems, lines, equipment, facilities, and initial HVAC units and
systems for or serving the Premises
(collectively, the “Building Systems,” and collectively with the Shell, the “Base Building
Improvements”). Landlord shall be responsible for correcting any latent defects
in the design and construction of the Base Building Improvements (e.g., roof,
foundation, external walls, interior structural walls, utility lines equipment
and facilities, and other Building Systems), and any costs or expenses therefor
shall not be considered or charged as “Operating Expenses” as defined in Section
7, below, but shall be the sole responsibility of Landlord.

 

(c)           Tenant Improvements. Subject to subsection 2(b), above, and except
as otherwise specified in this Lease, the Premises are delivered by Landlord and
accepted by Tenant in their “as is,” condition, including without limitation the
finished interior, any floors, walls and ceilings within the Premises.

 

(d)           Tenant Improvement Allowance. Landlord shall provide Tenant a
Fifteen Dollar ($15.00) per RSF tenant improvement allowance or (subject to
subsection l(c), above) $733,050.00, in the aggregate, applicable to Tenant’s
construction, alteration, remodeling, or other modification of any and all
improvements within the Premises or otherwise as may be reasonably necessary or
appropriate for Tenant’s use and occupancy of the Premises or Tenant’s use of
the Building and the Common Areas (the “Tenant Improvement Allowance”), which
Tenant Improvement Allowance shall be expendable for, but not limited to, the
following (collectively, as set forth below or otherwise reasonably necessary or
appropriate for Tenant’s use and occupancy of Premises and the Common Areas as
contemplated under this Lease, the “Tenant Improvements”), which Tenant
Improvements shall be undertaken, from time to time during the Lease Term; by or
at the direction of Tenant:

 

·



Costs of the design and construction of the Tenant Improvements

·



Any reasonable and customary amount paid to a project coordinator, construction
consultant, or similar consultant

·



Permanently-attached furniture

·



Wiring and Cabling

 







--------------------------------------------------------------------------------

 



 

·



Architectural fees

·



Permit fees

·



Signage

·



Security systems

 

Tenant shall have access to up to SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS
($75,000) of the Tenant Improvement Allowance for the first nine (9) months of
the Lease Term. Landlord will be responsible to pay Tenant’s contractors for the
Tenant Improvements completed. Should Landlord oversee the construction of the
Tenant Improvements at the written request of Tenant, and not otherwise,
Landlord shall be entitled to a construction management fee equal to such
percentage, not to exceed five percent (5%) of the cost of such overseen Tenant
Improvements, as Tenant and Landlord then shall agree in writing and, in the
event of any such request and agreement, any such management fee, at Tenant’s
option, shall be paid from the Tenant Improvement Allowance. Otherwise, as and
to the extent Landlord shall review any plans and specifications for any Tenant
Improvements, Tenant agrees to reimburse Landlord for any out-of-pocket costs or
expenses reasonably incurred by Landlord, on a hourly basis, in connection with
any such review thereof, again which costs and expenses may be paid from the
Tenant Improvement Allowance as and to the extent authorized by Tenant.

 

Any unused portion of the Tenant Improvement Allowance will be held in reserve
with Landlord until January 1, 2014 at which time Tenant shall have the
option, but not the obligation, to access such unused portion of the Tenant
Improvement Allowance pursuant to the terms set forth in Section 2(e), below.

 

(e)          Building 20 Expansions. Subject to the remaining provisions of this
subsection 2(e), as soon as reasonably practicable following delivery of the
“Expansion Premises” (as defined below) to Tenant, Tenant shall expand into that
part of the Building consisting of 740 RSF and designated as Suite 20-170 of the
Building (the “Suite 20-170 Premises”) and, further, that part of the Building
consisting of 1,525 RSF and designated as Suite 20-180 of the Building (the
“Suite 20-180 Premises” and, collectively with the Suite 20-170 Premises, the
“Building 20 Expansion Premises”). The lease commencement date pertaining to the
Suite 20-170 Premises, the Suite 20-180 Premises and/or the Expansion Premises
shall be ninety (90) days following Landlord’s delivery to Tenant of the
Expansion Premises for purposes of allowing Tenant to construct any desired
Tenant Improvements; provided, however, that in no event shall the commencement
of such lease term for all or any part of the Expansion Premises be required to
occur prior to March 31, 2014, unless either or both Expansion Premises are
earlier vacated by their existing tenants and, in its sole discretion as
confirmed in writing at that time, Tenant desires to accept and lease either or
both of the Expansion Premises earlier than March 31, 2014. Base Rent for any
such Expansion Premises shall be at the then-applicable RSF Base Rent set forth
in Section 4 below. The lease term for such Expansion Premises shall be
coterminous with the Lease Tenn. The Tenant Improvement Allowance applicable to
the Expansion Premises shall be in addition to the Tenant Improvement Allowance
otherwise specified in this Lease for the Premises and, then, shall be equal to
the product of FIFTEEN AND NO/100 DOLLARS ($15.00) multiplied by the RSF of the
Expansion Premises and further multiplied by a fraction, the numerator of which
shall be the number of months then remaining in the Initial Lease Term (as of
the Lease commencement date for the Expansion Premises) and the denominator of
which shall be the number of months of the Initial Lease Term (i.e., 76).
Subject to the foregoing, Landlord shall guaranty delivery of the Expansion
Premises to Tenant no later than January 1, 2014; provided that, in the event
Landlord shall not then deliver the Expansion Premises to Tenant, then, the date
by which Tenant shall be obligated to utilize the Tenant Improvement Allowance
for the Premises and/or the Expansion Premises shall be extended for a period
beyond December 31, 2015 comparable to the period after January 1, 2014 that
Landlord shall fail to deliver the Expansion Premises.

 







--------------------------------------------------------------------------------

 



 

(i)           Subject to Landlord’s timely delivery of the Expansion Premises as
contemplated in this Lease, Tenant shall have until December 31, 2015 to utilize
the remaining balance of the Tenant Improvement Allowance (including that
portion of the Tenant Improvement Allowance applicable to the Expansion Space,
 but excluding the Tenant Improvement Allowance applicable to the “Suite 19-210
Premises” (as defined below )).

 

(ii)          In the event that, upon the completion of any Tenant Improvements
desired by Tenant in respect of the Premises, should a balance remain in the
Tenant Improvement Allowance, Tenant may elect, at any time after December 31,
2014 and without waiving any right to use the remaining Tenant Improvement
Allowance as otherwise set forth in this Lease, to cause an amount equal to not
more than ten percent (10%) of the initial Tenant Improvement Allowance
(inclusive of the prorated Tenant Improvement Allowance applicable to the
Expansion Premises) to be applied to and credited toward Base Rent.

 

(iii)         Notwithstanding the foregoing, except as and to the extent the
Tenant Improvement Allowance shall relate to any Tenant Improvements made by or
at the direction of Tenant during the nine (9) month period from and after the
Commencement Date and/or except in the event Landlord has offered, and Tenant
has elected to accept, all or part of the Expansion Premises prior to January
31, 2014 pursuant to subsection 2(e), above, Tenant shall not otherwise be
entitled to use, and Landlord shall not be required to provide any other use of,
or access to, the Tenant Improvement Allowance prior to January 1, 2014, after
which the Tenant Improvement Allowance, or any remaining balance thereof, shall
be provided by Landlord and may be used by Tenant as otherwise specified in this
Lease.

 

(f)            Building 19 Expansion Premises; Further Expansion Option. In the
event that, except as otherwise agreed by Tenant and Landlord or specified in
this Lease, including without limitation subsection 2(g), below, Tenant shall
lease,  use and occupy any premises within Building 19, whether pursuant to this
Lease or otherwise, any such lease, use and occupancy shall be subject to, and
on, the same terms and conditions of the Lease applicable to the Premises (as
applicable, the “Building 19 Expansion Premises”). Further, Tenant shall be
granted one option to lease additional space (the “Suite 19-210 Option”) within
that certain building owned by Landlord commonly known as Building 19 located at
11778 S Election Road in Draper, Utah (“Building 19”), which space shall consist
of not less than 9,616 RSF and not more than 13,288 RSF in the space designated
in Building 19 as (i) Suite 19-210 (the “GTC Space”) and currently occupied by
GLOBALBASED TECHNOLOGIES, INC., a Delaware corporation (the “Current Tenant”)
and (ii) the space adjoining the GTC Space which is currently vacant
(collectively, the “Suite 19-210 Premises”).  In the event that the Current
Tenant fails to renew its lease (the “Current Tenant Lease”) for the Suite
19-210 Premises (in this connection, Landlord covenants that Landlord will not
consent to any renewal of the Current Tenant Lease of the Suite 19-210
Premises by any assignee or sublessee of the Current Tenant), Landlord shall so
notify Tenant no later than December 1 of year in which the Current Tenant shall
fail to renew the Current Tenant Lease or, if earlier,  within ten (10) business
days after any such failure to renew by the Current Tenant. Upon Tenant’s
receipt of such notice, Tenant may elect to exercise the Suite 19-210 Option by
so notifying Landlord in writing within ten (10) business days following receipt
of any such notice.  In the event Tenant so elects, Landlord shall deliver
possession of the Suite 19-210 Premises to Tenant on January 1st of the calendar
year following Landlord’s notice;  provided, however,  in the event Tenant does
not elect to timely exercise the Suite 19-210 Option or in the event the Current
Tenant elects to renew its existing lease through calendar year 2016, the Suite
19-210 Option shall terminate and be of no further force or effect. In the event
the Suite 19-210 Option terminates, Tenant’s right to lease the Suite 19-210
Premises shall convert to a right of first refusal as to such space, as set
forth in subsection 2(g), below.

 







--------------------------------------------------------------------------------

 



 

The Suite 19-210 Option set forth in this subsection 2(f) is not personal
to Tenant and may, if Tenant so consents, be also exercised by any assignee or
successor in interest of Tenant of the Lease permissible under the terms of the
Lease.

 

If Tenant exercises the Suite 19-210 Option set forth in this subsection 2(f),
Base Rent shall be at the then-applicable RSF Base Rent set forth in Section 4,
below;  provided, however Tenant shall not be obligated to pay any such Base
Rent for the Suite 19-210 Premises until ninety (90) days after Landlord’s
delivery of the Suite 19-210 Premises to Tenant for purposes of allowing Tenant
to construct any desired Tenant Improvements. Tenant may elect to have the Suite
19-2-10 Premises re-measured, in accordance with BOMA standards. Such
measurements shall be made at Tenant’s cost by an architect selected by Tenant.
Unless a difference of more than five percent (5%) exists between the RSF and
USF measurements set forth above, and Tenant’s architect’s re-measurements, the
measurements set forth above shall be deemed determinative for purposes of this
Lease. In the event such difference is greater than five percent (5%), Landlord
and Tenant’s architects shall select, within five (5) business days after
Tenant’s architect’s completion of such re-measurements, a third architect to
measure the Suite I9-210 Premises and/or Building 19, as applicable, and such
architect’s measurement(s) shall be determinative for purposes of this Lease.

 

The lease term for such Suite 19-210 Premises shall be coterminous with the
Lease Term. The Tenant Improvement Allowance applicable to the Suite 19-210
Premises shall be equal to the product of Fifteen Dollars ($15.00) multiplied by
the RSF of the Suite 19-210 Premises and further multiplied by a fraction, the
numerator of which shall be the number of months then remaining in the Initial
Lease Term (as of the Lease commencement date for the Suite 19-210 Premises) and
the denominator of which shall be the number of months of the Initial Lease Term
(i.e., 76). Further, the Base Year for purposes of calculating the Operating
Expense Increment for the Suite 19-210 Premises in Building 19 shall be the same
as established herein for the Premises in the Building, with Tenant’s prorata
share of any Operating Expense Increment for Building 19 calculated in the same
manner as Tenant’s prorata share of any Operating Expense Increment for the
Building, subject to the same limitations and restrictions, applicable to
Tenant’s obligation for any Operating Expense Increment for the Building.
Nothing in this subsection 2(f) or elsewhere in this Lease shall eliminate or
supersede the rights set forth in subsection 2(g), below.

 

(g)          Right-of-First-Refusal. Subject to the terms and conditions of this
subsection 2(g):

 

(i)           Beginning June 1, 2013 through May 31, 2016 Tenant shall have an
ongoing right-of-first-refusal to lease any available space in Building 19 (the
“ROFR”). Upon Landlord’s receipt of a bona fide written offer
from any third party to lease any available space in Building 19 that Landlord
is prepared to accept, or Landlord otherwise determines to utilize the space by
or under the direction of Landlord, Landlord shall provide a copy of
said offer to Tenant (a “Building 19 Lease Offer”). Tenant shall then have ten
(10) days to either accept the same premises identified in the Building 19 Lease
Offer (the “Building 19 ROFR Premises”) or waive its right in that instance.
Should Tenant elect to lease such Building 19 ROFR Premises, the same terms and
conditions as contained in this Lease shall apply to the Building 19 ROFR
Premises, including, but not limited to Base Rent, Operating Expenses, Lease
Term expiration, and prorated Tenant Improvement Allowance. Base Rent shall be
at the then applicable per RSF Base Rent set forth in Section 4 below. The lease
term for such Building 19 ROFR Premises shall be coterminous with the Lease
Term. The Tenant Improvement Allowance applicable to the Building 19 ROFR
Premises shall be equal to the product of Fifteen Dollars ($15.00) multiplied by
the RSF of the Building 19 ROFR Premises and further multiplied by a fraction,
the numerator of which shall be the number of months then remaining in the
Initial Lease Term and the denominator of which shall be the number of months of
the Initial Lease Term (i.e., 76). Tenant’s lease of the Building 19
ROFR Premises shall commence on such space the later of ninety (90) days
following the execution of a lease amendment

 







--------------------------------------------------------------------------------

 



adding such space to the Premises or the Building 19 ROFR Premises being made
available to Tenant for build-out pursuant to terms set forth in said amendment.
Should Tenant decline to lease any premises that is the subject of a Building 19
Lease Offer, such action shall have no effect on Tenant’s future right to
exercise the ROFR in accordance with this subsection 2(g) in connection with any
such premises or any other portion of Building 19. Tenant’s exercise of the ROFR
is subject to Tenant not then being in default of the Lease, after giving effect
to any applicable notice, grace and/or cure periods.

 

(ii)         Beginning June 1, 2016, Tenant shall still have a
right-of-first-refusal on any available space in Building 19 and the terms of
such ROFR shall be as set forth in this subsection 2(g); provided, however, that
if the applicable Building 19 ROFR Premises is less than or equal to five
thousand (5,000) RSF, no Tenant Improvement Allowance shall be available to
Tenant pertaining to such premises.

 

(iii)        Beginning June I, 2016, in the event Tenant exercises its ROFR
on any Building 19 ROFR Premises containing more than five thousand (5,000) RSF,
the lease terms applicable to such premises shall be as set forth in subsection
2(g)(i), above, and in addition, Tenant shall be required to extend the Lease
Term applicable to the entire Premises covered by the Lease by three (3)
years beyond June 30, 2018, with Base Rent then at the Fair Market Rate and the
Base Year for purposes of calculating the Operating Expense Increment reset to
2018, with Tenant’s prorata share of any Operating Expense Increment for
Building 19 calculated in the same manner ,  subject to the same limitations and
restrictions, applicable to Tenant’s obligation for any Operating Expense
Increment for the Building.

 

(h)          Sale of Building. In the event that Landlord elects to list for
sale the Building as a single asset or as a component to a portfolio, Tenant
shall be afforded rights of first negotiation to purchase the Building or such
portfolio, which rights must be exercised within ten (10) business days of
receipt of Landlord’s notice of Landlord’s intent to list the Building for sale,
together with any particulars regarding the nature and scope of any such
transaction.

 

3.           INTENTIONALLY OMITTED.

 

4.           RENT.

 

(a)          Base Rent. The annual full-service Base Rent
rate for the Premises during the Initial Lease Term shall be as follows:

 

 

 

Commencement Date - December 31, 2012

$20.75 per RSF

January 1 - December 31, 2013

$17.50 per RSF

January 1 - December 31, 2014

$18.00 per RSF

January 1 - December 31, 2015

$18.50 per RSF

January 1 - December 31, 2016

$19.00 per RSF

January 1 - December 31, 2017

$19.50 per RSF

January 1 - June 30, 2018

$20.00 per RSF

 

(i)           Base Rent Payment. One twelfth
(1/12) of the Base Rent calculated in accordance with the preceding table shall
be payable each month on or before the 1st day of each month during the Initial
Lease Term.  Any partial months shall be prorated accordingly. All Base Rent and
“Additional Rent” (as defined below and, collectively with Base
Rent, the “Rents”) shall be paid as follows, unless
otherwise directed in writing: Draper Technology Park c/o Colliers Paragon, LLC,
755 W Front Street, Boise, Idaho 83702.

 







--------------------------------------------------------------------------------

 



 

(ii)          Base Rent Abatement. Provided Tenant is not in default as of the
Commencement Date (taking into consideration any applicable notice, grace and/or
cure periods), Landlord shall abate the six (6) months of full-service Base Rent
from January, 2013 through June, 2013.

 

(b)           Additional Rent - Operating Expenses. Beginning January 1, 2014,
Tenant shall pay as Additional Rent Tenant’s  “Pro-Rata Share” (as defined in
Section 7,  below) of increases in the total “Operating Expenses” (as defined
below) of the Building in each calendar year as compared to the total Operating
Expenses of the Building in 2013 (the “Base Year”) pursuant to the terms set
forth in Section 7, below. For the purpose of this section the Base Year
Operating Expenses of the Building shall be grossed up to reflect 100% occupancy
and based on a fully-assessed Building for taxation purposes.

 

(c)           Interest, Late Charges, Costs and Attorneys’ Fees. If Tenant fails
to pay within five (5) business days of the date due any Rents which Tenant is
obligated to pay under the Lease, the unpaid amount shall bear interest at
twelve (12%) percent per annum from and after the date any such Rents were due
and payable until paid by or on behalf of Tenant. Tenant acknowledges that any
late payments of Rents shall cause Landlord to lose the use of that money and
incur costs and expenses not contemplated under the Lease, including without
limitation administrative, collection and accounting costs, the exact amount of
which is difficult to ascertain. Therefore, in addition to interest, if any such
payment is not received by Landlord within five (5) business days from the date
it is due,  Tenant shall also pay Landlord a late charge equal to five (5%)
percent of the amount of each such late Rent payment. Further, as Additional
Rent and in the event that any such payment is not received by Landlord within
five (5) business days from the date it is due, Tenant shall be liable to
Landlord for costs and attorneys’ fees incurred by Landlord by reason of any
such late payment or non-payment. Acceptance of any interest, late charge, costs
or attorneys’ fees shall not constitute a waiver of any default by Tenant nor
prevent Landlord from exercising any other rights or remedies under the Lease or
at law.

 

5.           USE.

 

(a)          The Premises shall be used for general office purposes, any other
lawful purpose incidental to Tenant’s business, and any other purposes
consistent with uses of other office tenants in similar office buildings in the
reasonable vicinity of the Building, and no other, unless consented to in
writing by Landlord. Subject to the foregoing and Tenant’s right to so use and
occupy the Premises, the Building and the Common Areas under this Lease, Tenant
shall not do or, to the extent caused by Tenant, permit to be done in or about
the Premises, Building, or Common Areas, anything which is prohibited by or in
any way in conflict with any and all laws,  statutes, ordinances, rules and
regulations now in force or which may hereafter be enacted or promulgated or
which is prohibited by the standard form of fire insurance policy, or which will
increase the existing rate of or affect any fire or other insurance upon the
Premises, Building or any of its contents, or Common Areas or cause a
cancellation of any insurance policy of Landlord covering the Premises or
Building or any part thereof or any of its contents, or the Common Areas (in the
case of hazardous material, Tenant shall notify Landlord of any such materials
and shall ensure that any such hazardous material is properly controlled,
safeguarded, and disposed of in accordance with “Applicable Laws,” as defined
below). Again subject to the foregoing and Tenant’s right to so use and occupy
the Premises, the Building and the Common Areas under this Lease, Tenant shall
not do or, to the extent caused by Tenant, permit anything to be done in or
about the Premises, Building, or the Common Areas which will in any way violate
“Rules or Regulations” (as defined below) reasonably promulgated by Landlord,
with advance notice thereof to Tenant, obstruct or interfere with the rights of
other tenants, or injure them, or use or allow the Premises, Building or the
Common Areas to be used for any improper, immoral, or unlawful purpose, or
cause, maintain or, as and to the extent caused by Tenant, permit any nuisance,
 in, on or about the Premises,  Building, or the Common Areas or commit or, to
the extent caused by Tenant, suffer to be committed any waste in, on or about
the Premises,

 







--------------------------------------------------------------------------------

 



 

Building or the Common Areas. Tenant shall have access to the Building, the
Common Areas and Premises on a 24 hour/7 day a week basis.

 

(b)          Tenant shall not use the name of the Building in which the Premises
are located,  in connection with any business carried on in said Premises
(except as Tenant’s address) without written consent of Landlord.

 

6.            LANDLORD’S SERVICES.

 

Landlord, at its sole cost and expense, is responsible to maintain the Building,
the Shell, the Base Building Improvements, the Building Systems,  the Premises,
and the Common Areas. Except as otherwise specified in this Lease, all work
pertaining to the Building, the Shell, the Base Building Improvements, the
Building Systems, the Premises, and the Common Areas, including but not limited
to repairs, maintenance, Premises and Building utilities, Common Areas
utilities, Premises and Building janitorial services, Common Areas janitorial
services, sewer and garbage services, insurance, real property taxes, and
property management services, pertaining to the Premises, Building, and Common
Areas shall be performed by Landlord or its contractors, but, as and to the
extent part of the “Operating Expenses” (as defined in Section 7, below), shall
be the financial responsibility of Tenant through prorated Operating Expenses as
set forth in Section 7, below. In the event that Landlord fails to perform any
of such work within 30 days of receipt of notice by Tenant of said failure on
Landlord’s part, or, if longer than 30 days is required to perform any such
work, in the event Landlord-fails to commence such work within such 30 day
period and thereafter fails to diligently prosecute such work to completion,
then Tenant shall have the right to perform such work or service and invoice
Landlord for the cost and expense of performing such work or offset any Rents
then due or payable by Tenant by such invoiced amount if Landlord does not fully
pay such Tenant invoices within 30 days; provided that, as and to the extent
there are no Rents against which any such costs and expenses can be offset,
then, in the event Landlord does not so pay such amounts to Tenant, Tenant shall
be entitled to exercise any and all rights or remedies, at law or in equity, to
 recover any such amounts, together with interest at the rate of twelve percent
(12%) from the date such amounts were invoiced until paid by Landlord, a late
charge equal to five percent (5%) of the amounts invoiced, and reasonable
attorneys’ fees incurred by Tenant by reason of, or in connection with, any such
nonpayment by Landlord, from Landlord notwithstanding any other terms or
conditions of this Lease.

 

If utilities or HVAC are interrupted for 10% or more of the Premises for more
than five (5) consecutive calendar days for any reason other than Force Majeure,
or are the result of an act of Tenant, and renders the Premises unusable, Tenant
shall have the right to cease payment of Rents pertaining to the affected
portion of the Premises beginning on the day of interruption,  prorated until
such service is reinstated. If the interruption shall continue for sixty (60)
days, Tenant shall have the right, in addition to any other remedies available
to Tenant under this Lease, to terminate this Lease. The aforementioned is in
addition to the terms and conditions of attached Exhibit C. Tenant shall notify
Landlord of any such interruptions within 24 hours of the commencement of the
interruption. If the notification is later than 24 hours, the timing pertaining
to the interruption will be measured from the time of notification versus the
start of the interruption.

 

Further, Landlord has the responsibility to maintain and repair the Building
Systems, including but not limited to the heating, air-conditioning,
ventilation, plumbing, electrical, mechanical and structural systems serving the
Common Areas.  If, as a result of Landlord’s operation, maintenance and/or
repair of the above systems that are Landlord’s responsibility, Landlord or its
employees or contractors introduce any “Contaminants” (as defined below), and
Tenant or any of its employees, patients, invitees, agents,  representatives, or
contractors experience symptoms that Tenant alleges may be related to the

 







--------------------------------------------------------------------------------

 



 

condition of the Building or the Building Systems, Tenant may give notice of
such condition to Landlord, in writing. Such notice shall contain sufficient
detailed information regarding the condition Tenant believes exists and,
further, shall include detailed information regarding the symptoms. Upon receipt
of such notice, Landlord shall promptly review the information provided by
Tenant relative to the possible Building Systems condition. Unless Landlord
disagrees that there is such a condition which needs to be corrected, Landlord
shall take or cause to be taken such action as may be necessary or appropriate
to correct the condition within thirty (30) days after Landlord’s receipt of
such notice from Tenant; provided that, if the condition cannot be corrected
within such thirty (30) day period, Landlord shall have such other longer
period, not to exceed 270 days, in which to correct any such condition, so long
as Landlord shall commence any necessary or appropriate cure within said thirty
(30) day period and prosecute the same to completion with reasonable due
diligence. If Landlord does not disagree that there is a Building Systems
condition which needs to be corrected, but does not correct or commence
correcting the condition within the periods specified, Tenant shall have the
right and option, upon ten (10) business days’ notice to Landlord, to take such
reasonable action, at Landlord’s sole cost and expense, as may be necessary or
appropriate to correct the condition or conditions after obtaining bids and
following other procedures, with advance written notice thereof, together with
supporting documentation therefor, to Landlord, reasonably designed to minimize
the cost of correcting the condition. Tenant shall provide to Landlord evidence
documenting the expense of correcting such condition or conditions, and Landlord
shall be obligated to pay the reasonable cost of such corrective actions within
ten (10) business days after Landlord’s receipt of evidence documenting the
expense of corrective actions. In the event Landlord fails to reimburse the
reasonable cost of corrective actions within such ten (10) business day period,
Tenant shall thereafter have the right and option to offset any such amounts
against Rents owing under this Lease until such time as Tenant shall have
recovered any and all such amounts or, as and to the extent there are no Rents
due or payable under this Lease, Landlord shall immediately pay such amounts to
Tenant, then, in the event Landlord does not so pay any such amounts, Tenant
shall be entitled to exercise any and all rights or remedies, at law or in
equity, to recover any such amounts, together with interest at the rate of
twelve percent (12%) from the date such amounts were invoiced until paid by
Landlord, a late charge equal to five percent (5%) of the amounts invoiced, and
reasonable attorneys’ fees incurred by Tenant by reason of, or in connection
with, any such nonpayment by Landlord, from Landlord notwithstanding any other
terms or conditions of this Lease. Nothing in this Paragraph shall obligate
Tenant to take corrective action with respect to any violation that is within
the responsibility of Landlord to correct. Notwithstanding any provision hereof
to the contrary, all costs incurred by Landlord under this subparagraph as or to
the extent recoverable as Operating Expenses under the terms and conditions of
this Lease shall be included within the Operating Expenses, to be allocated and
paid by Tenant and the other tenants of the Building, and shall be deemed to be,
and included within, the “Operating Expense Increment” (as defined below), if
any, to be paid by Tenant as of the next rental payment due date and,
thereafter, shall accrue late fees and interest as provided elsewhere in this
Lease.

 

7.            OPERATING EXPENSES -  REPAIRS, MAINTENANCE, INSURANCE, TAXES AND
PROPERTY MANAGEMENT.

 

Subject to Tenant’s audit rights set forth in accordance with Exhibit D attached
hereto, Tenant is responsible for its “Prorata Share” (as defined below) of
annual increases, if any, in Operating Expenses over Base Year
Operating Expenses (the “Operating Expense Increment”). The term “Operating
Expenses” shall include, subject to subsection 7(c), below, all costs reasonably
incurred by Landlord in accordance with generally accepted accounting principles
consistently applied, and fairly allocable to the applicable lease year which
relate to the operation of the Building and the Common Areas and the
maintenance, housekeeping and related services to be performed by Landlord as
specified in this Lease and/or attached Exhibit G, which Operating Expenses
(with the attendant agreements of Landlord related thereto) include but are not
limited to:

 







--------------------------------------------------------------------------------

 



 

·



Real property taxes reasonably allocable to the Building (including the
applicable land). Landlord shall use its best efforts to maintain the lowest
taxes possible on the property. Landlord will agree to timely appeal and/or
protest any substantial increase in real property taxes.

·



Equipping, supplying, replacing, maintaining, and repairing any elements of the
Building.

·



Gas, water, electricity, and other utilities unless separately metered to other
tenants or unless other tenants have extraordinary use of any utilities.

·



Heating, cooling, and ventilation.

·



Landlord, as part of Operating Expenses, shall
furnish HVAC Monday through Friday from 7:00 a.m. to 6:00 p.m. and on Saturdays
from 8:00 a.m. to 12:00 p.m., except for the following national holidays: New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and the
day after Thanksgiving Day, Christmas Eve and Christmas. Additional after-hours
HVAC and extra use of utilities and services will be supplied to Tenant, and may
be billed to Tenant separately from Operating Expenses, at $75 per hour for the
Premises. Should the Building or the Premises be metered and zoned in the
future, then Tenant shall pay the actual cost of after-hours HVAC service. The
HVAC system within the Building will perform within the standards outlined in
Exhibit C.

·



Lighting. Tenant may use overhead ceiling lights at any time outside of normal
Building operating hours without additional cost. Should the Building or the
Premises be metered and zoned in the future, then Tenant shall pay the actual
cost of after-hours lighting.

·



Sweeping, cleaning, painting, surfacing, and striping the parking lot.

·



Signs (except as otherwise defined within the Lease).

·



Security.

·



Garbage removal.

·



Planting and landscaping.

·



Wages, salaries, benefits, and other costs relating to employees directly
involved in on-site operations.

·



Liability and casualty insurance.

·



Fees and charges of attorneys, accountants, and other third-party experts and
consultants performing services directly attributable to Building operations.

·



A reasonable fee to Landlord or management company for managing the Building
(not to exceed 4% of gross receipts) which shall not be increased over the
percentage used during the Base Year.

·



Ground lease payments pertaining to a portion of the parking area owned by
PacifiCorp, an Oregon corporation (“PacifiCorp”), made by Landlord in accordance
with a currently existing ground lease for such premises (excluding any
subsequent amendments or modifications thereto) (the “PacifiCorp Ground Lease”).

·



All other costs and liabilities reasonably incurred by Landlord in connection
with the operation of the Building.

 

Proration shall be on a square footage basis with all other tenants in the
Building and Tenant’s proration shall be calculated by multiplying the Operating
Expense Increment by an equation, the numerator being the RSF of the Premises
and the denominator being the total RSF of the Building. Tenant’s Prorata Share
is 95.57% (the “Prorata Share”), and will be adjusted accordingly when the
Expansion Premises is leased
by Tenant in accordance with this Lease. The Operating Expense Increment shall
be subject to the following terms and conditions:

 







--------------------------------------------------------------------------------

 



 

(a)           Beginning January 1, 2014, and subject to Tenant’s audit rights
set forth in Exhibit D attached hereto, Tenant’s Prorata Share of the budgeted
increases in Operating Expenses over the Base Year shall be computed and paid by
Tenant to Landlord in twelve (12) equal monthly estimated payments as determined
in Landlord’s reasonable discretion. Such Additional Rent shall be paid by
Tenant on or before the 1st day of each month with Base Rent. In accordance with
Exhibit D attached hereto, Landlord shall deliver to Tenant a statement of the
actual Operating Expenses for the immediately preceding calendar year. If the
actual Operating Expenses for the immediately preceding calendar year exceed the
budgeted Operating Expenses for such year, the Operating Expense Increment for
such year shall be recalculated and Tenant shall, within thirty (30) days of
receipt of Landlord’s invoice, pay to Landlord the difference between Tenant’s
Prorata Share of the actual Operating Expense Increment and Tenant’s Prorata
Share of the budgeted Operating Expense Increment. If the actual Operating
Expenses for the immediately preceding calendar year are less than the budgeted
Operating Expenses for such year, the Operating Expense Increment for such year
shall be recalculated and Tenant shall be entitled to receive a credit to Rents
next due and payable under the Lease equal to the difference between Tenant’s
Prorata Share of the budgeted Operating Expense Increment and Tenant’s Prorata
Share of the actual Operating Expense Increment; provided that, as and to the
extent there are no Rents against which any such credit can be offset, then, in
the event Landlord does not immediately pay any such amount to Tenant, Tenant
shall be entitled to exercise any and all rights or remedies, at law or in
equity, recover any such amounts, together with interest at the rate of twelve
percent (12%) from the date such amounts were invoiced until paid by Landlord, a
late charge equal to five percent (5%) of the amounts invoiced, and reasonable
attorneys’ fees incurred by Tenant by reason of, or in connection with, any such
nonpayment by Landlord, from Landlord notwithstanding any other terms or
conditions of this Lease; and provided that in no event shall Tenant be entitled
to any credit or refund of Base Rent in the event the Operating Expenses are
less than the Base Year Operating Expenses. The failure of Tenant to timely pay
Tenant’s Prorata Share of any adjustment to budgeted Building Operating Expenses
in accordance with this Lease shall constitute a default under the terms hereof
in like manner as the failure of Tenant to pay the Additional Rent when due.

 

(b)          Tenant’s obligations under this Section
7 pertaining to Operating Expenses shall be subject to Tenant’s audit rights in
accordance with Exhibit D attached hereto.

 

(c)           Notwithstanding any term or condition of this Lease, Operating
Expenses shall not include the following:

 

·



Depreciation and amortization.

·



Expenses incurred by Landlord to prepare, renovate, repaint, redecorate, or
perform any other work in any space leased to an existing tenant or prospective
tenant of the Building.

·



Uninsured, non-deductible-related expenses incurred
by Landlord for repairs or other work occasioned by fire, windstorm, or other
insurable casualty or condemnation.

·



Expenses incµrred by Landlord to lease space to new tenants or to retain
existing tenants, including leasing commissions, advertising, and promotional
expenditures.

·



Expenses incurred by Landlord to resolve disputes, enforce, or negotiate lease
terms with prospective or existing tenants, or in connection with
any financing, sale, or syndication of all or a portion of the property
pertaining to this Lease.

·



Interest, principal, points and fees, amortization, or other costs associated
with any debt and rent payable under any lease to which this Lease is subject
and all costs and expenses associated with any such debt or lease and any ground
lease rent, irrespective of whether this Lease is subject or subordinate thereto
(other than permitted ground lease payments under the PacifiCorp Ground Lease).

 







--------------------------------------------------------------------------------

 



 

·



All costs incurred by Landlord for alterations, capital improvements, equipment
replacement ,  repairs, replacements ,  and other items which under generally
accepted accounting principles are properly
classified as capital expenditures, except where such an expenditure (as
amortized over the useful life of such improvements by Landlord for federal
income tax purposes) is primarily and reasonably intended to reduce the cost of
operation or maintenance of the Building or any portion thereof, but only to
the extent that such reduction actually achieved in the pertinent Lease year
exceeds straight-line amortization pertaining to that Lease year of
such costs over the improvement’s useful life.

·



Costs incurred in connection with making any additions to, or building
additional stories on, the Building or its plazas, or adding
buildings or other structures adjoining the Building (which increase the square
footage of the Building).

·



Expenses incurred by Landlord in order to comply with all present and future
laws (to the extent determinable at that time), ordinances, requirements,
orders, directives, rules ,  and regulations of federal, state,  county, and
“City” (as defined below) governments and of all other governmental authorities
having or claiming jurisdiction over the Building, including without limitation
the “ADA” (as defined below), the Federal Occupational Safety and Health Act of
1970 (as amended) ,  the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (as amended), and any of said laws, rules, and regulations
relating to environmental, health, or safety matters.

·



Cost to correct any penalty or fine incurred by Landlord due
to Landlord’ s violation of any federal, state, or local law or regulation.

·



Any interest or penalties due for late payment by Landlord of any
of the Operating Expenses.

·



Expenses for the replacement of any item covered under warranty.

·



Cost of repairs necessitated by Landlord’s or Landlord Agents’
(as defined below) negligence or willful misconduct, or of correcting any latent
defects or original design defects in the Building construction,  materials, or
equipment.

·



Expenses for any item or service which Tenant pays directly to a third party or
separately reimburses Landlord and expenses incurred by Landlord to the extent
the same are reimbursable or reimbursed from any other tenants, occupants of the
property, or third parties.

·



Expenses for any item or service not provided to Tenant but exclusively to
certain other tenants in the Building.

·



Management costs or fees to the extent they exceed competitive costs for
third-party management of comparable buildings in the general vicinity of
the Building and in no event in excess of 4% of gross receipts received from the
operation of the Building.

·



Salaries of employees above the grade of building superintendent or building
manager, and that portion of employee expenses for employees whose time is not
spent directly and solely in the operation of the Building.

·



To the extent any costs includable
in Operating Expenses are incurred with respect to both the Building and other
properties (including, without limitation, salaries, travel, fringe benefits,
and other compensation of Landlord’s personnel who provide such services to both
the Building and other properties), there shall be excluded from Operating
Expenses a fair and reasonable percentage thereof which is properly allocable to
such other properties.

·



Landlord’s general corporate overhead and administrative expenses, except to the
extent it is solely in connection with Landlord’s management of the Building.

 







--------------------------------------------------------------------------------

 



 

·



The cost of providing any service customarily provided by a managing agent and
the cost of which is customarily included in management fees (e.g., bookkeeping
and accounting costs).

·



Rental value insurance.

·



Increases in premiums for insurance carried by Landlord pursuant to the Lease,
which increase is caused by use of the Building by Landlord or any other
tenant of Landlord which is hazardous on account of fire or otherwise or
premiums for any insurance carried by Landlord which is not customarily carried
by other reasonably prudent landlords in comparable office buildings in Salt
Lake County.

·



Replacement reserves.

·



Fees paid by Landlord or affiliates of Landlord to the extent that such fees
exceed the customary amount charged for the services provided.

·



Any additional operating expenses incurred by Landlord relative to any
declaration of covenants or restrictions to which the Building may be subject.

·



Landlord’s cost of electricity and other services that are sold to tenants
or for which Landlord is entitled to be reimbursed by tenants or other parties.

·



All costs incurred due to violation by Landlord or any tenant of the terms and
conditions of any lease.

·



Costs and expenses due to termination or under-funding of any plan under ERISA
or any other law or regulation governing employee pension plans or other
benefits.

·



Cost of sculptures, paintings, and other objects of art, or the insuring, repair
or maintenance thereof.

·



Cost of gifts arising from Landlord’s charitable or political contributions.

·



Entertainment costs.

·



Late fees assessed for failure to timely make any payment.

·



Costs associated with the removal of substances considered to be detrimental to
the environment or the health of occupants of the Building.

·



Dues paid to trade associations and similar expenses if there is no resulting
benefit to the Building.

·



Costs for earthquake insurance or other insurance maintained by Landlord as
reasonably necessary or appropriate for the Building or the Common Areas.

·



Costs incurred in removing and storing of property of former tenants or
occupants of the Building.

·



Other items not customarily included as operating expenses for similar
buildings.

 

(d)           Landlord agrees to provide a ceiling/cap on increases in
Controllable Operating Expenses or pass-throughs at not more than a
cumulative 4% increase per year. “Controllable Operating Expenses” are those
direct operating expenses over which landlord has direct control such as
management fees, and contract services. Controllable
expenses shall specifically exclude real estate taxes, insurance, utilities, and
snow removal.

 

8.            ALTERATIONS.

 

(a)          Tenant will not make or suffer to be made any alterations,
additions or improvements in excess of $1,000, excluding the Tenant Improvements
(collectively, “Alterations”), to or upon the Premises, Building, or any part
thereof, or attach any fixtures or equipment thereto, without first obtaining
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. In this connection, promptly following the request of
Tenant, Landlord shall review any plans and specifications for any such
Alterations and, as and to the extent so approved by Landlord, cooperate with

 







--------------------------------------------------------------------------------

 



 

Tenant in the construction, installation and/or completion of such Alterations.
Subject to the foregoing,  any Alterations to or upon the Premises shall be made
by Tenant at Tenant’s sole cost and expense and any contractor selected by
Tenant to make the same shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld, conditioned or delayed. All such
Alterations permanent in character, made in or upon the Premises either by
Tenant or Landlord, may at the option of Landlord,  become Landlord’s property
and,  at the end of the term or any extension hereof, shall remain on the
Premises without compensation to Tenant unless Landlord requests that Tenant
remove any such Alterations at the time written approval therefor is granted.
Notwithstanding the foregoing, Tenant’s work stations, other items of movable
furnishings,  trade fixtures, furniture, and personal property shall remain
Tenant’s property.

 

(b)           Any Alterations shall, when completed,  be of such a character as
not to lessen the value of the Premises or such improvements as may be located
thereon. Any Alterations shall be made promptly and in a good workmanlike
manner, and in compliance with all applicable permits, building and zoning laws,
and with all other laws,  ordinances, orders, rules, regulations and
requirements of all federal, state and municipal governments, departments,
commissions,  boards and offices.  The costs of any such Alterations shall be
paid by Tenant, so that the Premises are free of liens, for services performed,
labor and material supplied or claimed to have been supplied. Before any
Alterations shall be commenced, Tenant, at its option, shall pay any increase in
premiums on insurance policies (provided for herein) or ensure adequate coverage
is in place for all risks related to the construction of such Alterations and
the increased value of the Premises.

 

9.            SIGNAGE.

 

Any signage placed on or within the any building(s) of which the Premises are a
part must be approved in writing by Landlord,  which approval
not to be unreasonably withheld, conditioned or delayed, and conform with
applicable statues, ordinances,  regulations or codes. Any signage must be
removed, at Tenant’s sole cost, at the end of the Lease Term or upon Tenant’s
failing to have possession of the Premises. The cost of installation,
maintenance and removal of signage shall be paid by Tenant. Specific signage
shall include:

 

(a)           Exterior Crown Signage; Other Signage. To the extent allowed by
applicable ordinances of the City of Draper, Utah (the “City”), and reasonably
comparable (in terms of size) to Tenant’s existing crown signage, and with
advance written notice to Landlord, Tenant shall have the right and option, in
its discretion, to place exterior crown signs on the four (4) corners or sides
of Building 20;  provided that the exact location and design of any such signage
shall be subject to the approval of Landlord, which, so long as any such signage
proposed by Tenant shall comply with applicable City ordinances and, further, be
consistent, in terms of size and general design with that signage generally
described in attached Exhibit E, shall not be withheld, conditioned or
delayed. Also subject to applicable City ordinances, Tenant shall have the
right,  in its discretion, to place “eyebrow” signage above the main
entrance to, and between the first and second floors of, Building 20;
provided that the exact location and design of any such signage shall be subject
to the approval of Landlord, which, so long any such signage proposed by Tenant
shall comply with applicable City ordinances and, further, be consistent, in
terms of size and general design with that signage generally described in
attached Exhibit E, shall not be withheld, conditioned or delayed. Tenant shall
be responsible for the installation and removal of any such signage and,
further, the cost of repairing any resulting damage to the Building upon the
termination or assignment of the Lease. The Premises must remain above 40,000
RSF in the Building in order to keep the signage rights, set forth in this
subsection 9(a).

 







--------------------------------------------------------------------------------

 



 

(b)          Directory Board. Landlord shall provide lobby directory signage at
no additional cost to Tenant. Landlord shall also provide Tenant with the option
to place divisional or group listings, together with such other listings as may
be reasonably necessary or appropriate by reason of Tenant’s use and occupancy
of the Premises, on the existing lobby directory board, which Landlord shall
ensure shall be reasonably adequate for use by all tenants of the building(s) of
which the Premises may be a part. In the event that Tenant desires additional
directory space and/or signage than otherwise available within the existing
lobby directory board, then, subject to confirmation thereof, in writing, by
Landlord and Tenant, Landlord shall provide such additional signage and/or
directory space; provided that Tenant shall bear the costs and expenses for the
installation of such signage and/or space.

 

(c)           Premises Signage.  Subject to Landlord’s reasonable approval,
which shall not be unreasonably withheld, conditioned or delayed, Tenant,  at
Tenant’s sole cost and expense (but Tenant may use a portion of the Tenant
Improvement Allowance for the same), shall be entitled to install appropriate
signage, including Tenant’s logo and/or name ,  on the walls of elevator lobbies
of each floor of any building(s) of which the Premises (where such floor is
entirely occupied by Tenant) is located, outside Tenant’ s primary entrance
(which, with respect to, and until, the Building is entirely occupied by Tenant,
shall be on the second floor of the Building), and adjacent to entrance doors to
the Premises, subject to a mutually-agreed-upon design and scale between
Landlord and Tenant; provided that, in any case, such signage need not be
consistent or compatible with any such building’s design, signage,  and graphics
program.  Tenant shall be responsible for the removal of such sig ns and the
cost of repairing any resulting damage to the affected building and Premises
upon the termination or assignment of the Lease.

 

(d)          Transferability of Signage Rights. Any of the above signage rights
shall not be personal to Tenant and may be transferred to an assignee, successor
in interest, or sub lessee of Tenant but only if said assignee or sublessee
leases the entire Premises from Tenant or Landlord,  as the case may be, subject
to approval of Landlord as specified in
this Lease and, further, compliance with applicable City ordinances as to any
replacement signage.

 

10.         LIENS.

 

Tenant shall keep the Premises and the Building free from any mechanics’ and/or
materialmen’s liens or other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant. Tenant shall notify Landlord in
writing at least seventy-two (72) hours before any work or activity is to
commence on the Premises which may give rise to such liens to allow Landlord to
post and keep posted on the Premises any notices which Landlord may deem to be
proper for the protection of Landlord and the Premises from such liens.

 

11.         DESTRUCTION OR DAMAGE.

 

(a)           If the Premises are partially damaged by fire or other insured
casualty:

 

(i)       Landlord shall repair the same at Landlord’s sole cost and expense
(except as and to the extent any insurance deductibles are allocable to
Operating Expenses in an amount not to exceed
TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($25,000) (the “Operating Expenses
Deductible Allocation”), subject to the provisions of this Section and provided
such repairs can, in Landlord’s reasonable opinion, be made within
ninety (90) days after the fire or such casualty. During such repairs, the Lease
shall remain in full force and effect; provided, however, that Rents shall be
partially abated from and after such ninety (90) day period until such
repairs have been completed based upon the portion of the Premises rendered
unusable by Tenant during the period of such repair.

 







--------------------------------------------------------------------------------

 



 

(ii)          If in Landlord’s reasonable opinion the partially
damaged  Premises  can  be repaired, but not within ninety (90) days after the
fire or such casualty, Landlord may elect, upon written notice to Tenant within
thirty (30) days of any such damage (the “Damage Notice Date”), to repair such
damages, at Landlord’s sole cost and expense (other than any Operating Expenses
Deductible Allocation) within one hundred eighty (180) days after the
Damage  Notice  Date and continue the  Lease  in full force and effect, but
with  Rents  partially  abated  from  the date of the fire or
such  casualty  until  the completion of such repairs based upon the-portion of
the Premises rendered  unusable  by Tenant during the period of  such repair. In
the event Landlord provides the notice herein specified, but any
such  repairs  are  not completed within such one hundred eighty (180) day
period, or  if Landlord  fails to timely  elect to repair such damages as herein
specified, and, further, any such damage either renders the Premises,  in  the
reasonable judgment of Tenant, unusable or affect more than fifty percent (50%)
of the Premises, then, at Tenant’s option, Tenant may terminate this Lease  as
of the  date of  the fire or  such  casualty  by  not  less than thirty (30)
days’ advance, written notice by Tenant to Landlord, in which event any
Rents  paid  in advance by Tenant shall  be  refunded  to Tenant  based  upon
such date of termination,  and/or Tenant shall  be entitled to a complete
abatement of Rents and Operating Expenses from the date of  the fire or
such  casualty until Landlord shall complete  any such  repairs
and  make  the  entire  Premises available to Tenant as contemplated under this
Lease.

 

(iii)         If Landlord timely elects to repair the partially damaged Premises
in accordance with this subsection 11(a), Landlord shall repair such damages to
the Premises itself, and to the Tenant Improvements, at Landlord’s sole cost and
expense (other than any Operating Expenses Deductible Allocation). Except in the
event of damage resulting from Landlord’s gross negligence or willful misconduct
(for which Landlord shall be solely responsible, cost or otherwise,
notwithstanding any other term or condition of this Lease), Tenant shall be
responsible for Tenant’s equipment, furniture and fixtures, and other
alterations, additions and improvements made by Tenant to the Premises and
Building.

 

(b)          If in Landlord’s reasonable opinion, the Premises are totally or
substantially destroyed by fire or other casualty and cannot be repaired or
replaced within one hundred eighty (180) days, the Lease shall terminate as of
the date of such fire or other casualty upon not less than thirty (30) days’
advance, written notice by Landlord to Tenant, in which event any Rents paid in
advance by Tenant shall be refunded to Tenant based upon such date of any such
destruction or other casualty.

 

12.         SUBROGATION.

 

Except as otherwise specified in this Lease, Landlord and Tenant waive all
rights to recover against each other or against any other tenant or occupant of
the Building, or against the officers, directors, shareholders, partners, joint
venturers, employees, agents, customers, invitees, or business visitors of each
other or of any other tenant or occupant of the Building, for any loss or damage
arising from any cause covered by any insurance required to be carried by each
of them pursuant to this Lease. Landlord and Tenant will cause their respective
insurers to issue appropriate waiver of subrogation rights endorsements to all
policies of insurance carried in connection with the Building or the Premises or
the contents of either of them. Tenant will cause all other occupants of the
Premises claiming by, under, or through Tenant to execute and deliver to
Landlord a waiver of claims similar to the waiver in this Paragraph and to
obtain such waiver of subrogation rights endorsements.

 

13.         INDEMNIFICATION.

 

Except to the extent waived under Section 12 of this Lease, Tenant
agrees to indemnify, defend and hold harmless Landlord and its officers,
directors, partners and employees from and against all loss, liabilities,
judgments, demands, actions, expenses or claims, including reasonable attorneys’
fees and

 







--------------------------------------------------------------------------------

 



 

court costs, for injury to or death of any person, for the release of any
hazardous materials, or for damages to any property to the extent arising out of
or connected with (i) the use, occupancy or enjoyment of the Premises, the
Building, or the Common Areas by Tenant or Tenant’s agents, employees, invitees,
1icensees, or contractors (collectively, the “Tenant’s Agents”), or any work or
activity performed by Tenant or by Tenant’s Agents in, or about the Premises,
the Building, or the Common Areas, including any Tenant Improvements by Tenant,
(ii) any breach or default in the performance of any obligation of Tenant under
this Lease, or (iii) any negligent or intentional tortious act of Tenant or
Tenant’s Agents (excluding Tenant’s licensees) on or about the Premises, the
Building, or the Common Areas or any negligent or intentional tortious act of
Tenant’s licensees on or about the Premises, the Building or the Common Areas,
except as or to the extent that any such damage or injury is caused by the
breach or default in the performance of any obligation of Landlord under this
Lease, the negligent or intentional tortious act of Landlord or Landlord’s
employees, agents, invitees, licensees, or contractors (collectively,
“Landlord’s Agents”). All property of Tenant kept or stored on the Premises or
in the Building shall be so kept or stored at the risk of Tenant only, and
Tenant waives any claim against Landlord for any damage to the same, unless such
damage shall be caused by the breach or default in the performance of any
obligation of Landlord under this Lease, the negligent or intentional tortious
act of Landlord or Landlord’s Agents. The indemnification contained herein shall
survive the expiration or earlier termination of this Lease as to acts occurring
prior to such expiration or termination. If any action or proceeding is brought
against Landlord, its employees or agents by reason of any such claim, Tenant,
upon notice from Landlord, will defend the claim at Tenant’s expense with
counsel reasonably satisfactory to Landlord.

 

Except to the extent waived under Section 12 of this Lease or covered by
insurance, Landlord agrees to indemnify, defend and hold harmless Tenant and its
officers, directors, partners and employees from and against all liabilities,
judgments, demands, actions, expenses or claims, including reasonable attorneys’
fees and court costs, for injury to or death of any person, for the release of
any hazardous materials or for damages to any property to the extent arising out
of or connected with (i) the use, management or operation of the Building by
Landlord or by Landlord’s Agents, or any work or activity performed by Landlord
or by Landlord’s Agents in, on or about the Building, (ii) any breach or default
in the performance of any obligation of Landlord under this lease, or (iii) any
negligent or intentional tortious act of Landlord or Landlord’s Agents on or
about the Leased Premises or the Building, except as or to the extent such
injury or damage is caused by the use of the Premises by Tenant or Tenant’s
Agents, any work or activity performed by Tenant or Tenant’s Agents in, on or
about the Premises, or any negligent or intentional tortious act of Tenant or
Tenant’s Agents. The indemnification contained herein shall survive the
expiration or earlier termination of this lease as to acts occurring prior to
such expiration or termination.  If any action or proceeding is brought against
Tenant, its employees or agents by reason of any such claim, Landlord, upon
notice from Tenant, will defend the claim at Landlord’s expense with counsel
reasonably satisfactory to Tenant.

 

Landlord represents and warrants to Tenant that, to the best of Landlord’s
knowledge, the Common Areas, Building and Premises are free of currently-known
hazardous materials and are not in violation of any federal, state or local law,
ordinance, or regulation relating to the presence of hazardous materials.
Landlord shall indemnify Tenant and hold Tenant harmless from all costs and
liability associated with the removal of hazardous materials not introduced to
the Common Areas, Building or Premises by Tenant, its invitees, contractors, or
employees, and Landlord shall promptly remove any hazardous materials found in
the future within the Common Areas, Building or Premises, and not introduced to
the Building or Premises by Tenant, its invitees, contractors or employees, at
Landlord’s sole expense. Landlord shall provide a copy to Tenant of any Phase I
and/or Phase II environmental reports, whether in draft or final form,
pertaining to the real property on which the Building and Common Areas is
situated as and to the extent performed by or at the direction of Landlord from
and after the Effective Date.

 







--------------------------------------------------------------------------------

 



 

14.         COMPLIANCE WITH LEGAL REQUIREMENTS.

 

Except as otherwise specified in this Lease, including
without limitation the following subparagraph, and except as and to the extent
due to the neglect, fault or omission of Landlord, Tenant shall, at its sole
cost and expense, promptly comply with all laws, statutes,
ordinances and governmental rules, regulations or requirements now in force or
which may hereafter be in force, the requirements of any board of fire
underwriters or other similar body now or
hereafter constituted, any direction or occupancy certificate issued pursuant to
any law by any public officer or officers, as well as the provisions of all
recorded documents affecting the Premises, the Building or any Common
Areas (collectively, the “Applicable Laws”), insofar as any thereof relate to or
affect Tenant’s use or occupancy of the Premises, the Building or the Common
Areas, excluding requirements of structural changes not related to or affected
by Alterations made by or at the direction of Tenant.

 

Landlord represents and warrants that, as of the Possession Date and through the
Lease Term, the Building Systems serving the Building and/or the Premises are,
and shall remain, in good and serviceable working condition; that the Shell is
not defective and the roof of the Building is, and shall remain, in good
condition and free of leaks. Further, Landlord represents and warrants that, at
its sole cost and expense, Landlord shall deliver the Premises, the parking
areas, the Common Areas, and the Building in compliance with the American with
Disabilities Act, 42 U.S.C. § 12101 et seq. (as amended), and any governmental
regulations relating thereto (collectively, the “ADA”), and
that, as of the Possession Date (and except as and to the extent the obligation
of Tenant under this Lease), the Premises, the Common Areas, the parking areas
and access to the Building are ADA compliant and otherwise in compliance with
applicable zoning laws, rules and regulations. Except
as otherwise specified in this Lease, including without limitation the preceding
sentence and/or subparagraph, and except as and to the extent due to the
neglect, fault or omission of Tenant, Landlord shall, at its sole cost and
expense, deliver the Premises to Tenant, and shall maintain the Building,
the Building Systems, the Base Building Improvements, the Shell, the Common
Areas, and the Premises as otherwise specified
in this Lease, including taking or causing to be taken such actions as may be
necessary to ensure that the same are in compliance with all Applicable
Laws, including without limitation any and all applicable zoning laws and,
further, the ADA as it relates to the Building and the Common Areas, including
any alterations, additions and/or improvements made thereto.

 

15.         INSURANCE

 

(a)          Commercial General Liability. Tenant shall maintain a Commercial
General Liability policy including all coverages customarily provided therein.
Such policies shall specifically name Landlord as an additional insured, with a
cancellation period of thirty (30) days prior written notice of a cancellation.
A Certificate of Insurance shall be provided to Landlord. All polices of
insurance shall be issued by responsible insurance companies licensed to do
business in the State of Utah.

 

The minimum limits of coverage acceptable are:

 

(i)           $2,000,000 Each Occurrence Combined Single Limit for Bodily Injury
and Property Damage; and

 

(ii)          $5,000,000 Annual Aggregate.

 

(b)           Premises and Building Insurance. Landlord shall insure
the Premises, the Building and the Common Areas, including Landlord supplied
Base Building Improvements and Tenant Improvements

 







--------------------------------------------------------------------------------

 



 

as deemed necessary in Landlord’s reasonable discretion
and/or customary with similarly placed commercial office buildings in Salt Lake
County, Utah. All policies of insurance shall be issued by responsible insurance
companies licensed to do business in the State of Utah.

 

(c)          Tenant’s Additional Insurance. Tenant may, at its sole option, cost
and expense, cause all equipment, machinery, furniture and fixtures, personal
property, and Tenant Improvements supplied by Tenant from time to time used or
intended to be used in connection with the operation and maintenance of the
Premises, to be insured by Tenant against loss or damage. Except for losses
caused by Landlord’s or Landlord’s Agent’s gross negligence or willful
misconduct, or except as otherwise specified in Paragraph 13, above, Landlord
shall not be liable for any uninsured Tenant’s property.

 

16.         ASSIGNMENT AND SUBLETTING.

 

Upon written notice to Landlord, Tenant shall be permitted to assign and sublet
all, or any po11ion of the Premises, with (except as otherwise
provided below) Landlord’s prior written consent, which consent shall be granted
or, subject to the remaining provisions of this Section, denied within 30 days
of receipt of Tenant’s notice, which notice shall include
all pertinent information as to the proposed assignee or sublessee reasonably
required by Landlord, including but not limited to company name, operating
history, financial statements for the previous 3 years, executive biographies,
use of the Premises, and any other information reasonably requested by
Landlord. Landlord’s consent with respect to such assignment of subletting shall
not be unreasonably withheld,
conditioned, or delayed; provided, however, Landlord shall be entitled to
withhold its consent in its good faith discretion with respect to any
assignment or subletting that is not for a permitted use or would
adversely affect other tenants in the Building or Building 19.

 

Notwithstanding the foregoing, subject to Landlord’s review of financial
information pertaining to a prospective assignee or sublessee, and subject to a
similar use of the Premises, Tenant shall have the right to assign the Lease, or
sublet all or a portion of the Premises, in the following circumstances without
Landlord’s approval:

 

·



Assign the Lease or sublet all or any part of the Premises to a parent,
subsidiary, affiliate, or successor (by merger, consolidation, transfer of
assets, assumption or otherwise) of Tenant.

·



Assign the Lease or sublet all or any part of the Premises to an entity which
purchases substantially all of the assets of an operating division, group, or
department of Tenant, or which purchases the majority of Tenant’s business as
conducted in the Premises.

·



Transfer any interest in Tenant including, without limitation, a majority
or controlling interest in Tenant.

·



Assign the Lease or sublet all or any part of the Premises to an entity or
entities created by the division of Tenant into one or more separate
corporations, partnerships, or other entities.

 

Subject to the above provisions, Tenant may assign or
sublease the Premises without any minimum rent or “Rents”
restriction. All excess “Rents” resulting from any such and/or subletting, if
any, shall be split 50/50
between Landlord and Tenant after deducting reasonable marketing, improvement,
and transactional costs.







--------------------------------------------------------------------------------

 



17.         RULES.

 

Tenant shall faithfully observe and comply with all Rules and Regulations
attached as Exhibit F and, subject to the terms of this Paragraph, those
hereafter reasonably promulgated by Landlord, with not less than thirty (30)
days advance, written notice to Tenant, during the Lease Term or any Renewal
Option period herein. Landlord shall undertake commercially reasonable efforts
to enforce all Rules and Regulations against all tenants of the Building and
Building 19. The Rules and Regulations, and any additions or modifications
thereto, for the Building or Building 19 shall not be established, changed,
revised, or enforced in any unreasonable way by Landlord, nor
established, revised, enforced, or changed by Landlord in a way that
unreasonably interferes with Tenant’s use or occupancy of the Premises.

 

18.         ENTRY BY LANDLORD.

 

Landlord may enter the Premises (secure areas excepted) or Building at
reasonable hours and upon 48 hours prior written notice to Tenant to (a) inspect
the same, (b) show the same to prospective purchasers, lenders or, not earlier
than six (6) months prior to the expiration of the Lease Term, prospective
tenants, (c) determine whether Tenant is complying with all of Tenant’s
obligations hereunder, (d) post notices of non-responsibility or (e) make
repairs required of Landlord under the Lease, repairs to adjoining space or
utility service, or make repairs, alterations or improvements to the Building;
provided that any such entry or work shall not unreasonably interfere with
Tenant’s use or occupancy of the Premises. Subject to the foregoing, Tenant
hereby waives any claim for damages for any inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises
occasioned by such entry or work. Landlord shall at all times have and retain a
key to unlock all doors in, on or about the Premises (excluding Tenant’s vaults,
safes and similar secure areas designated in writing by Tenant). In the event of
an emergency, Landlord shall have the right to use any and all means which
Landlord may deem proper to enter the Premises, without notice, for the limited
purpose of abating as quickly as possible said emergency. Such emergency
entrance shall not be construed or deemed to be a forcible or unlawful entry
into or a detainer of the Premises or an eviction, actual or constructive, of
Tenant from the Premises, or any portion thereof.

 

19.         EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events (“Events of Default”)
shall constitute a breach of the Lease by Tenant: (a) if Tenant fails to pay
Rents when and as the same become due and payable and such failure continues for
more than ten (10) days after written notice thereof, or (b) if Tenant fails to
pay any other sum when and as the same becomes due and payable and such failure
continues for more than ten (10) days after written notice thereof; or (c) if
Tenant fails to perform or observe any material term or condition of the Lease,
such failure continues for more than thirty (30) days after written notice from
Landlord and if Tenant does not within such period begin with due diligence and
dispatch the curing of such default, or, having so began, thereafter fails or
neglects to complete with due diligence and dispatch the curing of such default;
or (d) if Tenant shall make a general assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts as they become due or
shall file a petition in bankruptcy, or shall be adjudicated as bankrupt or
insolvent, or shall file a petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, or shall file any answer admitting
or shall fail timely to contest the material allegations of a petition filed
against it in any such proceeding, or shall seek or consent to or acquiesce in
the appointment of any trustee, receiver or liquidator of Tenant or any material
part of its properties; or (e) if within ninety (90) days after the commencement
of any proceeding against Tenant seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed, or if, within ninety (90) days after the appointment without the
consent or acquiescence of Tenant, of any trustee, receiver or liquidator of
Tenant or of any material part of its properties, such

 







--------------------------------------------------------------------------------

 



 

appointment shall not have been vacated; or (f) if the Lease or any estate of
Tenant hereunder shall be levied upon under any attachment or execution and
such attachment or execution is not vacated within ten (10) business days of
receipt thereof by Tenant.

 

20.         TERMINATION UPON TENANT’S DEFAULT.

 

If an Event of Default shall occur, Landlord at any time thereafter may give a
written termination notice to Tenant ,  and on the date specified in such notice
(which shall not be less than three (3) days after service) Tenant’s right to
possession shall terminate and the Lease shall terminate, unless on or before
such date all Rents, arrearages and other sums due by Tenant under the
Lease, including reasonable costs and attorneys’ fees incurred by or on behalf
of Landlord, shall have been paid by Tenant and all other Events of Default by
Tenant shall have been fully cured to the satisfaction of Landlord. Upon such
termination, Landlord may recover from Tenant:

 

(a)           the worth at the time of award of the unpaid Rents which had been
earned at the time of termination; plus

 

(b)           the worth at the time of award of the amount by
which the unpaid Rents which would have been earned after termination until the
time of award exceeds the amount of such Rents loss that Tenant proves could
have been reasonably avoided; plus

 

(c)          the worth at the time of award of the amount by which the unpaid
Rents for the balance of the Lease Term after the time of award exceeds the
amount of such Rents loss that Tenant proves could be reasonably avoided; and
plus

 

(d)          any other amount reasonably necessary to compensate Landlord for
all the detriment proximately caused by Tenant’s failure to perform its
obligations under the Lease or which in the ordinary course of events would be
likely to result therefrom;  and/or

 

(e)          At Landlord’s elections, such other amounts in addition or in lieu
of the foregoing as may be permitted from time to time herein or by applicable
law.

 

The “worth at the time of award” of the amounts referred to in clauses
(a) and (b) above is computed by allowing interest at the rate of 12% per annum.
The “worth at the time of award” of the amount referred to in clause (c) above
means the monthly sum of the Rents under the Lease. Failure of Landlord to
declare any default immediately upon occurrence thereof, or delay in taking any
action in connection therewith, shall not waive such default,  but Landlord
shall have the right to declare any such default at  any time thereafter.

 

21.         CONTINUATION AFTER DEFAULT.

 

Even though Tenant has defaulted under the Lease and abandoned the Premises, the
Lease shall continue in effect as long as Landlord does not terminate Tenant’s
right to possession, and Landlord may enforce all of its rights and remedies
under the Lease,  including the right to recover the Rents as they become due
under the Lease.  Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord’s interest under the Lease shall not constitute a termination of
Tenant’s right to possession. If any fixture, equipment, improvement,
installation or appurtenance shall be required
to be removed from the Premises and/or Building by Tenant, then Landlord (in
addition to all other rights and remedies) may, at its election by
written notice to Tenant, deem that the same has been abandoned by Tenant to
Landlord, or Landlord may remove and

 







--------------------------------------------------------------------------------

 



 

store the same and restore the Premises to its original condition at the
reasonable expense of Tenant, as Additional Rent to be paid within ten (l0) days
after written notice to Tenant of such expense.

 

22.         LANDLORD’S DEFAULT.

 

If Landlord fails to perform or observe any of its obligations under
this Lease, and, in the case of a nonmonetary default, such failure continues
for thirty (30) days after written notice from Tenant, or if more than thirty
(30) days is required to cure such failure, Landlord fails to
commence such cure within such thirty (30) day period and thereafter fails to
diligently complete such cure, Landlord shall be in breach of this Lease (a
“Default”). If Landlord commits a Default, Tenant, at its
option, without further notice or demand and in addition to any other rights
or remedies to which Tenant may be entitled under or by reason of this Lease,
may (i) pursue the remedy of specific performance or injunction; (ii) seek
declaratory relief; (iii) pursue an action for actual and direct
damages for loss; (iv) take reasonable measures to cure such default, in which
event Landlord shall reimburse Tenant for any costs incurred by Tenant in
connection with such cure (including reasonable attorney’s fees) within ten (10)
days following written demand therefor by Tenant; or (v)
terminate this Lease; provided that Tenant shall have the right to withhold from
its payment or Rents any such amounts that
remain unreimbursed by Landlord beyond such ten ( l 0) day period until all such
amounts have been fully reimbursed.

 

23.         RIGHT TO CURE DEFAULTS.

 

All terms and provisions to be performed by Tenant under the Lease shall be at
Tenant’s sole cost and expense and (except as otherwise provided in this Lease)
without any abatement of Rents. If Tenant fails to pay any sum of money, other
than Rents, required hereunder or fails to perform any other act required
hereunder and such failure continues for thirty (30) days after notice by
Landlord, Landlord may, but shall not be obligated, and without waiving or
releasing Tenant from any obligations of Tenant, make any such payment or
perform any such act on Tenant’s part to be made or performed as provided in the
Lease. All sums paid by Landlord and all incidental costs incurred by Landlord
or the value of work performed by Landlord shall be deemed Additional Rent
hereunder and shall be payable within ten (10) days of written notice of such
sums paid.

 

Except as otherwise specified in this Lease, all terms and provisions to be
performed by Landlord under the Lease shall be at Landlord’s sole cost and
expense. If Landlord fails to pay any sum of money required hereunder or fails
to perform any other act required hereunder and such failure continues for
thirty (30) days after notice by Tenant, Tenant may, but shall not be obligated,
and without waiving or releasing Landlord from any obligations of Landlord, make
any such payment or perform any such act on Landlord’s part to be made or
performed as provided in the Lease. All sums paid by Tenant and all incidental
costs incurred by Tenant or the value of work performed by Tenant may be applied
to and credited towards Rents due and payable hereunder, or if no such Rents are
due or payable, shall be refunded to Tenant by Landlord within ten (10) days of
written notice of such sums paid.

 

24.         OTHER RELIEF.

 

The remedies provided for in the Lease are in addition to any other remedies
available to Landlord or Tenant at law or in equity by statute or otherwise.







--------------------------------------------------------------------------------

 



25.         ATTORNEYS’ FEES.

 

In the event either party places at issue the enforcement of the Lease, or any
part thereof, or the collection of any Rents, or recovery of the possession of
the Premises, or files suit upon the same, then the prevailing party shall be
awarded its reasonable attorneys’ fees and costs from the other party.

 

26.         EMINENT DOMAIN.

 

If all or any part of the Premises shall be taken or conveyed as a result of the
exercise of the power of eminent domain, the Lease shall terminate as to the
part so taken as of the date of taking, and, in the case of a partial taking,
either Landlord or Tenant shall have the right to terminate the Lease as to the
balance of the Premises by written notice to the other within thirty (30) days
after such date; provided, however, that a condition to the exercise by Tenant
of such right to terminate shall be that the portion of the Premises taken or
conveyed shall be of such extent and nature as substantially to handicap, impede
or impair Tenant’s use of the balance of the Premises. In the event of any
taking, Landlord shall be entitled to any and all compensation, damages, income,
rent awards or any interest therein whatsoever which may be paid or made in
connection therewith, and Tenant shall have no claim against Landlord for the
value of any unexpired term of the Lease or otherwise, provided that Tenant
shall be entitled to any and all compensation, damages, income, rent or awards
paid for or on account of Tenant’s moving expenses, trade fixtures, equipment
and any leasehold improvements in the Premises, the cost of which was borne by
Tenant, to the extent of the then unamortized value of such improvements for the
remaining Term of the Lease. In the event of a taking of the Premises which does
not result in a termination of the Lease, the monthly rental herein shall be
apportioned as of the date of such taking so that thereafter the Rents to be
paid by Tenant shall be in the ratio that the area of the Premises not so taken
bears to the total area of the Premises prior to such taking.

 

27.         SUBORDINATION, ATTORNMENT & NONDISTURBANCE; AND ESTOPPEL
CERTIFICATE.

 

(a)          This Lease and Tenant’s rights under this Lease are subject and
subordinate to any first mortgage, first deed of trust or other first lien
encumbrance or indenture, together with any renewals, extensions, modifications,
consolidations, and replacements of them, which now or at any subsequent time
affect the Premises or any interest of
Landlord in the Premises or Landlord’s interest in this Lease and the estate
created by this Lease (except to the extent that
(i) any such instrument expressly provides that this Lease is superior to it or
(ii) the mortgagee under a mortgage or beneficiary or trustee under a deed of
trust subordinates the mortgage or deed of trust to the Lease by filing a notice
of subordination with the Salt Lake County, Utah Recorder at any time before a
foreclosure sale is held pursuant to or in connection with the mortgage or
deed of trust, in which case Tenant agrees to attorn to the holder (herein the
“Holder”)  of the first mortgage, first deed of trust or first lien
encumbrance). This provision will be self-operative and no further instrument of
subordination will be required in order to effect it. Nevertheless, Tenant right
to use and occupy the Premises, the Building and the Common Areas under the
terms and conditions of this Lease shall not
be adversely affected thereby. Further, subject to the foregoing, Tenant will
execute, acknowledge and deliver to Landlord, at any time and from time to time,
upon demand by Landlord, such documents as may be requested by Landlord or
any mortgagee, or any holder of a deed of trust or other instrument described in
this Paragraph, to confirm or effect any such subordination. If Tenant fails
or refused to execute, acknowledge and deliver any such document within ten (10)
business days following any such written demand, then, subject to the
terms and conditions of this Paragraph, Landlord or any such “Mortgagee” (as
defined below) may record an instrument in the official real estate
records of Salt Lake County, Utah confirming the same. Tenant shall be
authorized and hereby agrees to pay Rents and any and all other amounts due
under this Lease to the Holder upon notice from the Holder that Landlord’s
license or other authority to collect the Rents has been revoked.

 







--------------------------------------------------------------------------------

 



 

(b)           If the interest of Landlord under this Lease shall be acquired by
Mortgagee (the term “Mortgagee” as used in this Section 27 shall include any
purchaser at a foreclosure sale occurring as a result of the first mortgage,
first deed of trust or other first lien encumbrance or indenture), Tenant will
pay to it all Rents and other sums subsequently payable under this Lease. Tenant
will, upon request of any one so succeeding to the interest of Landlord,
automatically become Tenant of, and attorn to, such Mortgagee without change in
this Lease.  Such Mortgagee will not be:

 

(i)      Bound by any payment of rent for more than one month in advance; or

 

(ii)     Bound by any amendment or modification of this Lease made without its
written consent; or

 

(iii)    Liable for any claim against Landlord arising prior to the date on
which such successor succeeded to Landlord’s interest; or

 

(iv)    Subject to any claim or offset of Rents against Landlord; or

 

(v)     Obligated to return any security deposit not actually received by
Mortgagee;

 

(vi)    Obligated to cure existing defaults,  other than defaults of a
continuing nature of which Mortgagee received notice, and in response to which
Tenant afforded Mortgagee a reasonable cure period following such notice; or

 

(vii)   Obligated to Tenant under any provision of the Lease unless and until
Tenant shall provide Mortgagee with notice of Mortgagee’s default and a
reasonable opportunity to cure the default before exercising any right to
terminate the Lease.

 

Any notice delivered to Tenant by Mortgagee shall be valid if delivered to
the Premises demised by the Lease.

 

Subject to subparagraph 27(c), below,  and the foregoing terms and conditions of
this Paragraph, upon request by Mortgagee and without
cost to Landlord or Mortgagee, Tenant will execute, acknowledge, and deliver an
instrument or instruments confirming the attornment, which instrument,  in any
event, shall provide that Mortgagee will not disturb Tenant in its use
and occupancy of the Premises in accordance with this Lease. If Tenant fails or
refused to execute, acknowledge and deliver any such document within ten (10)
business days following any written demand therefor, then, subject to the
terms and conditions of this Paragraph, Landlord or
any such Mortgagee may record an instrument in the official real estate records
of Salt Lake County,  Utah confirming the same.

 

(c)           Landlord shall deliver to Tenant the proposed forms of any
Subordination, Non- Disturbance, and Attornment Agreements (“ SNDAA” ) from any
and all Mortgagees, ground lessors, mortgage holders, or lien holders
(collectively, the “Lenders”) of Landlord then in existence, and unless such
SNDAA ‘s are reasonably acceptable to Tenant, Tenant shall have no obligation to
execute or deliver such SNDAA ‘s to Landlord or any Lenders notwithstanding any
term or condition of this Paragraph or this Lease and,  further, the delivery or
non-delivery of any such SNDAA ‘s shall not affect Tenant’s rights or
obligations under this Lease.

 

(d)          At any time and from time to time within ten (10) business days
after written request of Landlord or Tenant,  then Tenant or Landlord, as the
case may be, agrees to execute,  acknowledge,  and deliver to Landlord or
Tenant, as the case may be, a statement in writing certifying that this Lease is

 







--------------------------------------------------------------------------------

 



 

unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications); giving the dates to which the minimum Rents and other charges
have been paid; and stating that Landlord or Tenant, as the case may be, has
fully complied with all of its obligations (or, if Tenant or Landlord, as the
case may be, claims Landlord or Tenant, as the case may be, has not so complied,
stating the particulars for the non-compliance); and stating the commencement
date and termination date of the Lease. If Tenant or Landlord, as the case may
be, fails or refused to execute, acknowledge and deliver any such document
within ten (10) business days following any written demand therefor, then, as of
the date of any such request, this Lease shall be deemed to be unmodified and in
full force and effect (inclusive of any modifications noted in any such
request); the minimum Rents and other charges shall be deemed to be
paid and current; and each of Landlord or Tenant, as the case may be, shall be
deemed to have fully complied with all of its obligations (except as and to the
extent the particulars of any non-compliance may have been stated in any
such request); and the commencement date and termination date of the Lease shall
be deemed to be as stated in any such request.

 

28.         NO MERGER.

 

The voluntary or other surrender of the Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord terminate all or any existing subleases or subtenancies, or may, at the
option of Landlord, operate as an assignment to it of any or all such subleases
or subtenancies.

 

29.         SALE.

 

In the event the original Landlord hereunder, or any successor owner of the
Premises, Building, and Common Areas shall sell or convey the Premises,
Building, and Common Areas, and the purchaser assumes the obligations of
Landlord under the Lease, all liabilities and obligation on the part of the
original Landlord, or such successor owner, under the Lease accruing after such
sale or conveyance shall terminate, and thereupon all such liabilities and
obligations shall be binding upon the new owner. Tenant agrees to attorn to such
new owner in accordance with the terms and conditions of this Lease.

 

30.         NO LIGHT OR VIEW EASEMENT.

 

Any diminution or shutting off of light or view by any structure erected on
lands adjacent to the Building shall in no way affect the Lease or impose any
liability on Landlord.

 

31.         HOLDING OVER.

 

Tenant, at Tenant’s sole discretion, shall have the right to hold over for a
period of up to three (3) months under the same Base Rent as then payable at the
expiration of the Lease; provided Tenant provides Landlord twelve (12) months
prior written notice of its intent to hold over. Absent such notice or after
such three (3) month initial hold over period, Tenant shall become a tenant from
month-to-month upon the terms herein specified, but at a monthly Base Rent
equivalent to 150% of the Base Rent at the end of the term or extension period
pursuant to Section 4, payable in advance on or before the first day of each
month. All Additional Rent shall also apply. Each party shall give the other
notice at least one month prior to the date of termination of such monthly
tenancy of its intention to terminate such tenancy.







--------------------------------------------------------------------------------

 



32.         ABANDONMENT.

 

If Tenant shall abandon
or surrender the Premises, or be dispossessed by process of law or otherwise,
any personal property belonging to Tenant and left on the Premises shall be
deemed to be abandoned, at the option of Landlord, except such property as may
be mortgaged to Landlord.

 

33.         SECURITY DEPOSIT.

 

The security deposit currently in
Landlord’s possession, which shall remain in place throughout the Lease Term, is
confirmed as $10,332.25 (“Security Deposit”). The Security Deposit shall be held
by Landlord as security for the faithful performance by Tenant of all of the
provisions of this Lease to be performed or observed by Tenant. In the event
Tenant fails to perform or observe any of the provisions of the Lease to be
performed or observed by it, then, at the option of Landlord, Landlord may (but
shall not be obligated to do so) apply the Security Deposit, or so much thereof
as may be necessary to remedy such default or to repair damages to
the Premises caused by Tenant. In the event Landlord applies any portion of the
Security Deposit to remedy any such default
or to repair damages to the Premises caused by Tenant, Tenant shall pay to
Landlord, within thirty (30) days after written demand for such payment by
Landlord, all monies necessary to restore the Security Deposit up to the
original amount. Landlord will not be required to keep the security deposit
separate from its general funds and Tenant will not be entitled to interest on
the security deposit. The security deposit will not be a limitation
on Landlord’s damages or other rights under this lease, or a payment of
liquidated damages, or an advance payment of Rents. If Tenant pays the Rents and
performs all of its other obligations under this Lease, Landlord will return the
unused portion of the security deposit to Tenant within thirty (30) days after
the expiration of the Lease Tenn.

 

34.         WAIVER.

 

All waivers by either party herein must be in writing and signed by such
party. The waiver of any term or conditions herein shall not be deemed to be a
waiver of any subsequent breach of the same or any other agreement, condition or
provision herein contained, nor shall any custom, practice or course of conduct
between the parties be construed to waive or to lessen the right of either party
to insist upon the performance by the other party in strict accordance with said
terms. The subsequent acceptance of Rents hereunder by Landlord shall not be
deemed to be a waiver of any breach by Tenant of any term or condition of the
Lease, regardless of Landlord’s knowledge of such breach at the time of
acceptance of such Rents.

 

35.         NOTICES.

 

All notices and demands which may or are required to be given by either party to
the other under the Lease shall be in writing and shall be deemed to have been
fully given upon the earlier of (a) receipt, or (b) three (3) days after being
deposited in the U.S. Mail or one (1) business day after being delivered to a
reputable, nationally recognized overnight courier/delivery service, for
receipted overnight delivery, addressed as follows:

 

To Tenant:           Control4 Corporation

Attn: Mark Novacovich

11734 South Election Drive

Suite 200

Draper, UT 84020

 

With a copy to:    Contro14 Corporation

Attn: JD Ellis, Esq.

 







--------------------------------------------------------------------------------

 



 

11734 South Election Drive

Suite 200

Draper, UT 84020

 

To Landlord:        Colliers International

Attn: Director of Property Services

755 W Front Street

Suite 300

Boise, ID 83702

 

A party may designate another place for notice, in place of those listed above,
upon notice to the other party in the manner set forth in this Section.

 

36.         EXPIRATION OF LEASE TERM.

 

After expiration of the Lease Term, Tenant will promptly quit and surrender the
Premises broom­clean, in good order and repair, ordinary wear and tear, and
damage by fire, earthquakes, or other acts of nature or the elements, excepted.
If Tenant is not then in default, Tenant may remove from the Premises any trade
fixtures, equipment and movable furniture
placed in the Premises by Tenant, whether or not such trade fixtures or
equipment are fastened to the Building; Tenant will not remove any trade
fixtures or equipment without Landlord’s written consent if such fixtures or
equipment are used in the operation of the Building or improvements or the
removal of such fixtures or equipment will result in impairing the structural
strength of the Building or improvements. Whether or not
Tenant is in default, Tenant will remove such alterations, additions,
improvements, trade fixtures, equipment and furniture as Landlord has requested
in accordance with Section 8. Tenant will fully repair any damage occasioned by
the removal of any trade fixtures, equipment, furniture, alterations, additions
and improvements. All trade fixtures, equipment, furniture, inventory, effects,
alterations, additions and improvements not so removed will be deemed
conclusively to have been abandoned and
may be appropriated, sold, stored, destroyed or otherwise disposed of by
Landlord without notice to Tenant or any other person and without obligation to
account for them; and Tenant will pay Landlord
for all expenses incurred in connection with such property, including, but not
limited to, the cost of repairing any damage to the Building or Premises caused
by the removal of such property. Tenant’s obligation to observe and perform this
covenant will survive the expiration or other termination of this Lease.

 

Tenant shall not be obligated to restore the Premises in any way upon the
expiration of the Term unless Tenant makes changes to the Premises without
Landlord’s approval of Tenant’s final space plans, which shall not be
unreasonably withheld, conditioned, or delayed. Notwithstanding the above,
Tenant shall be responsible for removing any cabling, signage,
telecommunication, and security systems requested by Landlord upon surrendering
the Premises to Landlord.

 

37.         COMPLETE AGREEMENT.

 

There are no oral agreements between Landlord and Tenant affecting the Premises
and, as of the Commencement Date, this Lease supersedes and cancels any and all
previous negotiations, arrangements, brochures, agreements and understandings,
if any, between Landlord and Tenant with respect to the subject matter of the
Lease. The Lease may not be altered, changed or amended, except by an instrument
in writing signed by both parties hereto.

 







--------------------------------------------------------------------------------

 



 

38.         AUTHORITY.

 

The person(s) executing the Lease on behalf of the parties herein hereby
covenants and warrants that (a) such party is a duly authorized and validly
existing entity under the laws of the State in which it was formed, (b) such
party has and is qualified to do business in Utah, (c) such entity has full
right and authority to enter into the Lease, and (d) each person executing the
Lease on behalf of such entity is authorized to do so.

 

39.         MISCELLANEOUS.

 

(a)          The words “Landlord” and “Tenant” as used herein shall include the
plural as well as the singular. If there be more than one Tenant, the
obligations hereunder imposed upon Tenant shall be joint and several. Except as
otherwise provided in this Lease, any failure to occupy the Premises does not
release Tenant from the obligation of paying Rents or any other terms or
conditions set forth herein.

 

(b)          Time is of the essence on the Lease and each and all of its terms
and conditions.

 

(c)          The terms and conditions, benefits and burdens of this Lease shall
inure to the benefit of and be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

(d)          Section and subsection captions utilized in this Lease are for
reference purposes only and are not a part of the terms or conditions of the
Lease.

 

(e)          The Lease shall be governed by and construed in accordance with the
laws of the State of Utah, and is deemed to be executed within the State of
Utah.

 

(f)          Notwithstanding any term or provision of this Lease to the
contrary, each party shall be excused from performing an obligation or
undertaking provided for in this Lease (other than the obligation of either
party, after the commencement of the Lease Term, to pay any and all monetary
obligations as the same become due under the applicable provisions of this Lease
or any other financial inability) so long as such performance is prevented or
delayed, retarded or hindered by act of God, fire, earthquake, flood, explosion,
action of the elements, war, acts of terror, invasion, insurrection, riot, mob
violence, sabotage, inability to procure or a general shortage of labor,
equipment, facilities, materials, or supplies in the open market, failure of
transportation, strike, lockout, action of labor unions, a taking by eminent
domain as herein defined, requisition, laws, orders of government, or civil or
military or naval authorities, or any other cause whether similar or dissimilar
to the foregoing, not within the reasonable control of the party prevented,
retarded, or hindered thereby (as applicable, “Force Majeure”).

 

(g)         This Lease is the result of negotiations between Landlord and Tenant
and their attorneys. Consequently, Landlord or its attorney is the preparer of
some provisions, while Tenant or its attorney is the preparer of other
provisions. The parties agree that this Lease is not to be construed against
either party as the preparer.

 

(h)         Subject to Landlord’s prior approval
which shall not be unreasonably withheld, conditioned or delayed (based on the
size, the number, the method of installation, and/or the visibility of any
single apparatus or collectively of all apparatuses), at any point
during the Lease Term, Tenant shall have the right to install and use, at no
monthly rental charge, roof-mounted antennae, satellite dishes, or other
roof-top communication devices for, and in connection with,
the use of the Premises under this Lease. Any apparatus shall be installed at
Tenant’s cost and in a manner reasonably acceptable to Landlord and upon the
expiration of the Lease Term shall be removed at Tenant’s cost and in a manner

 







--------------------------------------------------------------------------------

 



 

reasonably acceptable to Landlord. Commencing as of the time of installation,
 Tenant shall conform with all Applicable Laws with regard to use, installation,
and maintenance of the device requested by Tenant. All permits, application
fees, and all costs associated with the aforementioned shall be the
responsibility of Tenant.

 

(i)          Notwithstanding any term or provision of this Lease to the
contrary, Tenant’s partners, employees or shareholders shall not be required to
securitize the Lease in any way. No  partner, employee, director, manager, or
shareholder of Tenant shall have any personal liability for breach of any
covenant or obligation of Tenant under this Lease, and no recourse shall be had
or be enforceable against the assets of any partner, director, manager,
employee, or shareholder of Tenant for any payment of any sums, damages or other
amounts of any kind or nature due Landlord under or by reason of this Lease,  or
for enforcement of any relief based upon any claim made by Landlord for the
breach or default of any of Tenant’s agreements, representations, warranties,
covenants, or obligations under this Lease.

 

(j)          Both parties to this Lease shall have a duty to mitigate damages in
the event of a breach or default by the other party.  Notwithstanding anything
to the contrary set forth herein, in no event shall either party be liable to
the other party hereunder for any lost profits, punitive, special, indirect,  or
consequential damages of any kind, whether in contract, tort or otherwise, and
whether or not such party had been advised of the possibility of such damages.

 

(k)         Upon payment by Tenant of the Rents herein provided,  and upon the
observance and performance of all the covenants, terms and conditions on
Tenant’s part to be observed and performed (subject to any and all notice and
cure rights of Tenant under this Lease or otherwise available at law or in
equity), Tenant shall peaceably and quietly hold and enjoy the Premises for
any Lease Term, including any extension thereof under the terms and conditions
of this Lease,  hereby demised without hindrance or interruption by Landlord or
any other person or persons lawfully or equitably claiming by, through or under
Landlord, subject, nevertheless, to the
terms and conditions of this Lease, and actions resulting from future eminent
domain proceedings and casualty losses.

 

(I)          The above recitals and exhibits attached to this Lease
are hereby incorporated in,  and made a part of, this Lease by this  reference.
Further, for purposes of this Lease and as and to the extent applicable, the
term “Premises” shall be deemed to, and include, the “Expansion Premises,” the
“Building 19 Expansion Premises,” the “Suite 19-210 Premises,” and,  except as
otherwise agreed by Tenant and Landlord or specified in this Lease
(including without limitation subsection 2(g), above), any other premises owned
or controlled by Landlord (or any affiliate thereof) and leased, used
and occupied by Tenant pursuant to this Lease, and, as and to the extent
applicable, the term “Building” shall be deemed to, and include, any and all
buildings of which the “Premises” may be a part. Further, except as otherwise
specified in this Lease, any terms and conditions of this Lease applicable to
the Premises, the Common Areas  and the Building shall also apply to any such
premises,  including without limitation the Expansion Premises,  the Building 19
Expansion Premises and the Suite 19-210 Premises, and,  except as otherwise
specified in Paragraph 9 of this Lease, any building of which any such premises
are a part and any common areas serving any such building or premises.

 

(m)        For purposes of this Le base, “business days” shall mean any day
other than a Saturday, Sunday,  any recognized Utah holiday, or the following
national holidays:  New Year’s Day,  Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and the day after Thanksgiving Day, Christmas Eve and
Christmas.

 

(n)         Landlord and Tenant understand, acknowledge and agree that Tenant
currently occupies a portion of the Premises pursuant to certain lease and
related agreements (as amended), between Tenant

 







--------------------------------------------------------------------------------

 



 

and Landlord (or Landlord’s successors-in-interests) (as applicable, the
“Existing Agreements”), which Existing Agreements, except as and to the extent
accrued through the Commencement Date, will terminate as of the Commencement
Date of this Lease and, with regard to matters arising on and after the
Commencement Date, except as otherwise provided in the Existing Agreements or
this Lease, Landlord’s and Tenant’s respective rights and obligations relating
to the Premises shall be governed by this Lease.

 

40.         SEVERABILITY.

 

If any term or provision of the Lease, or the application thereof to any person
or circumstance, shall to any extent be invalid or unenforceable, the remainder
of the Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision of the Lease shall be valid and shall be
enforceable to the extent permitted by law.

 

41.         BROKERS.

 

Per a separate commission agreement, Landlord shall be solely responsible for
and shall pay to Work/Place Solutions, LLC (“Tenant’s Broker”), as Tenant’s sole
and exclusive representative, a commission equal to 4% of the Base Rent schedule
contained above in this proposal for the period of January, 2013 through June,
2018 pursuant to a separate commission agreement. In the event that any such
commissions are not paid to Tenant’s Broker, within ten (10) days following
written notice from Tenant or Tenant’s Broker of any such nonpayment, Tenant
may, at Tenant’s election,  pay Tenant’s Broker directly and offset any such
payment against Rents otherwise due or payable hereunder, notwithstanding any
other term or condition of this Lease and, in any such event, any such offset
under this Paragraph or as otherwise allowed under this Lease shall not be an
Event of Default by Tenant under this Lease or otherwise; provided that, as and
to the extent there are no Rents against which any such costs and expenses can
be offset, then, in the event Landlord does not so pay any such amounts, Tenant
shall be entitled to exercise any and all rights or remedies, at law or in
equity, recover any such amounts, together with interest at the rate of twelve
percent (12%) from the date such amounts were invoiced until paid by Landlord, a
late charge equal to five percent (5%) of the amounts invoiced, and reasonable
attorneys’ fees incurred by Tenant by reason of, or in connection with, any
such  nonpayment  by Landlord, from Landlord notwithstanding any other terms or
conditions of this Lease.

 

42.         WAIVER OF JURY TRIAL.

 

EACH PARTY TO THIS LEASE IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO
DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY
RELATED TO THIS LEASE OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE
STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT
IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

[signature page follows]







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF,  the parties have executed the Lease dated the day and year
first above written.

 

 

 

 

 

Colliers Paragon, LLC on behalf of and as Managing Representative for the tenant
in common owners of the Building

 

 

 

 

 

 

 

/s/ GEORGE ILIFF

 

By (Print Name):

GEORGE ILIFF

 

Its:

MANAGING MEMBER

 

Dated:

4/2/12

 

 

 

 

Control4 Corporation, a Delaware corporation

 

 

 

/s/ MARK NOVAKOVICH

 

By (Print Name):

MARK NOVAKOVICH

 

Its:

VP FINANCE

 

Dated:

3/30/12

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

 

SPACE AND SITE PLAN, INCLUSIVE OF COMMON AREAS

 

(attached)

 

 





--------------------------------------------------------------------------------

 



 

 

 

New Microsoft Word Document_01_page_33.gif [ctrl20171231ex109308cbd001.gif]

DRAPER TECHNOLOGY CENTER BUILDING 20 FIRST FLOOR SEPTEMBER 24, 2009 SAMUEL J.
BRADY ARCHITECTS University Club Building Suite 2216 136 E. South Temple Salt
Lake City, Utah 84111 (801) 595-1757 FAX: (801) 595-1757 EXIT_CORRIDOR
ELECTRICAL LOBBY CORRIDOR WOMEN MEN JAMITOR SUITE 20-170 Building 20 SUITE
20-180 EXPANSION STAIRWELL

 

 





--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_01_page_34.gif [ctrl20171231ex109308cbd002.gif]

RESERCH DEVELOPMENT GAMING TRAINING ROOM BREAK ROOM COMPUTER ROOM ELECTRICAL
LOBBY BREAK ROOM COPY CENTER COMPUTER ROOM SAMUEL J. BRADY ARCHITECTS University
Club Building Suite 2216 136 E South Temple Salt Lake City, Utah 84111 (801)
595-1752 FAX (801) 595-1757 NORTH DRAPER TECHNOLOGY CENTER BUILDING 20 SECOND
FLOOR JANUARY 19, 2012 06VW20-2-M.dwg

 

 





--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_01_page_35.gif [ctrl20171231ex109308cbd003.gif]

Bubbling brook lane Inauguration raod  Loee Peak parkway Common parking under
lease from up&l see sheet 3 of 4 Draper park north subdivision Lot 1 blog 19 see
sheet 1 of 4  Lot 2 blog 20 see sheet 2 of 4  Lot 3 blog 21 see sheet 3 of
4  Lot 4 blog 22 see sheet 3 of 4  Election drive  1.15 Freeway  Date printed
Dec 15 2005 Graphic scale Cover  Draper park north Alta survey 11800 south lone
peak parkway  Draper. Utah Key Sheet Ensign (801) 253- 

 

 





--------------------------------------------------------------------------------

 



 

EXHIBIT C

 

HVAC PERFORMANCE STANDARDS

 

Landlord to provide HVAC Service to the Premises during Building Operating Hours
at such temperatures and in such amounts as are reasonably suitable and standard
for comfortable occupancy for a Class B building in the area (generally speaking
between 68-74 degrees), specifically excluding any additional cooling needed for
Tenant’s IT rooms.

 







--------------------------------------------------------------------------------

 



 

EXHIBIT D

 

OPERATING EXPENSE AUDIT RIGHTS

 

Within one hundred twenty (120) days after the expiration of the Base Year (or
applicable methodology) and each succeeding calendar year (“Operating Year”),
Landlord shall furnish Tenant a written statement (“Statement”) prepared by
Landlord of the Operating Expenses of the Building,  incurred for such preceding
year. During the period of one hundred eighty
(180) days after receipt of Landlord’ s Statement, Tenant’s independent
certified public accountant may,  for the purpose of verifying the Operating
Expenses, inspect the records (which may or may not be proximate to the
Building) of the material reflected in Landlord’s Statement at a reasonable time
mutually-agreeable to Landlord and Tenant. The parties recognize the
confidential nature of Landlord’s books and records and hence agree that before
Landlord shall afford Tenant and its independent certified public accountant
reasonable access to Landlord’s books and records, Tenant and its independent
certified public accountant shall enter into a confidentiality agreement in form
and substance reasonably satisfactory to Landlord, whereby Tenant and its
independent accountant shall agree, as a condition precedent to their review of
such books and records, not to disclose any of the information disclosed in
connection with such review to any third party. Failure of Tenant to challenge
any item in such Statement within one hundred eighty (180) days after receipt
shall be construed as a waiver of Tenant’s right to challenge such item for such
year. Following such review, either party may refer the decision of the issues
raised, if any, to a reputable, nationally-recognized independent firm of
certified public accountants (or other organization whose core competency is
deemed to be within this specialty area) selected by Tenant and reasonably
approved by Landlord. The selected firm shall be deemed to be acting as an
expert and not as an arbitrator, and a determination signed by the selected
expert shall be final and binding on both Landlord and Tenant. Notwithstanding
the foregoing, in the event such certified public accountant/specialists shall
determine that Landlord’s Statement has overcharged Tenant for Operating
Expenses (and such determination is not successfully challenged by Landlord),
then Landlord shall refund or credit to Tenant the amount of the overcharge
(except as otherwise specified in the Lease). If such overcharge is determined
to have exceeded five percent (5%), Landlord shall, in addition, reimburse
Tenant for the reasonable out-of-pocket expenses incurred by Tenant in
connection with such audit. If such audit shall determine that (i) Landlord has
not overstated actual Operating Expenses, or (ii) has overstated actual
Operating Expenses by less than five percent (5%) then,  in either such case,
Tenant will pay the costs of retaining the expert.

 







--------------------------------------------------------------------------------

 



 

EXHIBIT E

 

GENERAL DEPICTION OF EXTERIOR, CROWN SIGNAGE, AND OTHER BUILDING SIGNAGE

 

(attached)

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

New Microsoft Word Document_01_page_39.gif [ctrl20171231ex109308cbd004.gif]

Construction Detail Drawing 12/15/09 Please note changes, if any, or signify
your approval and return to Hightech Signs DESCRIPTION Size: 28"x126" Quantity:
1  Sign Type: non-illuminated reverse pan channel letters Installation:
individually mounted letters and logo Colors: Black, Red (TBD) Side View Details
Direct Mounted to wall Building Fascia Aluminium Return (.125) Clear Lexan
Backer (.188) Flush Mounts Aluminium Face (.125) 4” 1201 S. Redwood Rd. #1•Salt
Lake City, UT 84104 •Office: 801-972-6464 • Fax:
801-972-4615•www.HightechSigns.com This artwork is submitted for your proposed
project It is not to  be used, reproduced, Copied, or exhibited without written
consent of Hightech signs. Hightech signs Garrett Wilson Account Manager Client
Control 4 Client Contact: JJ Robinson Address: 11734 Election Rd # 200 Draper,
UT 84020 Phone (801) 523-3100 Installation Address: 11734 Election Rd # 200
Customer Approval Signature Date Note Colors shown do not always accurately
depict actual color.

 

 





--------------------------------------------------------------------------------

 



EXHIBIT F

 

RULES AND REGULATIONS

 

Subject to the terms and conditions of the Lease, Tenant shall comply with the
following Rules and Regulations. Landlord shall not be responsible to Tenant for
the nonperformance of any of these Rules and Regulations by Tenant, any other
tenant, or any visitor, licensee, agent, or other person or entity.

 

1.           Signs, Notices and Decorations. No sign, placard, picture, decoration, name, advertisement or
notice (collectively “Material”) visible from the exterior
of any tenants premises shall be inscribed, painted, affixed or otherwise
displayed by any tenant on any part of the Building without the prior written
consent of Landlord. All approved signs or lettering will be printed, painted,
affixed or inscribed at the expense of the tenant desiring such by a person
approved by Landlord. Material visible from outside the Building will not be
permitted. Landlord may remove such Material without any liability, and may
charge the expense incurred by such removal to the tenant in responsible for
such Material.

 

2.           Conduct and Exclusion or Expulsion. The sidewalks, halls, passages,
exits, entrances, elevators, and stairways of the Building will not be
obstructed by any tenants or used by any of them for any purpose other than for
ingress to and egress from their respective premises. The halls, passages,
exits, entrances, elevators, and stairways are not for the general public, and
Landlord may control and prevent access to them by all persons whose presence,
in the reasonable judgment of Landlord, would be prejudicial to the safety,
character, reputation and interests of the Building and its tenants. In
determining whether access will be denied, Landlord may consider attire worn by
a person and its appropriateness for an office building, whether shoes are being
worn, use of profanity, either verbally or on clothing, actions of a person
(including without limitation spitting, verbal abusiveness, and the like), and
such other matters as Landlord may reasonably consider appropriate. In the event
of an invasion, mob, riot, public excitement or other commotion, Landlord
reserves the right to prevent access to the Building during the continuance of
the same by closing of the doors of the Building or any other reasonable method,
for the safety of the tenants and protection of the Building and property in the
Building.

 

3.            Locks; Keys. No tenant will alter, change, replace or re-key any
lock or install a new lock or a knocker on any door of the Premises. Landlord,
its agent or employee will retain a master key to all door locks on the
Premises. Landlord will furnish to each tenant, free of charge, two (2) keys per
entry door to its Premises, and two (2) Building access cards or two (2) keys to
the Building. Landlord will have the right to collect a reasonable charge for
additional keys and cards requested by any tenant. Each tenant, upon termination
of its tenancy, will deliver to Landlord alike keys and access cards for its
premises and Building which have been furnished to such tenant. Tenant shall
keep the doors of its premises closed and securely locked when Tenant is not at
its premises.

 

4.            Use of Restrooms. The toilets, urinals, wash bowls and other
plumbing fixtures will not be used for any purposes other than those for which
they were constructed, and no sweepings, rubbish, rags or other foreign
substances will be thrown in them. All damages resulting from any misuse of the
fixtures will be borne by the tenant who, or whose servants, employees, agents,
visitors or licensees, have caused the damage.

 

5.            Floor Loads, Defacing of Premises. Tenant shall not overload the
floor of its premises or mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface its premises or any part thereof, or do
any act or bring or keep anything thereon which may make void or voidable any
insurance on its premises or the Building or which may render an increased or
extra premium payable for insurance.

 







--------------------------------------------------------------------------------

 



 

6.            Cooking; Use of Premises for Improper Purposes. No tenant
will permit its premises to be used for lodging or sleeping. No cooking will be
done or permitted by any tenant on its premises, except in areas of the premises
which are specially constructed for cooking as specifically provided in working
drawings approved by Landlord, so long as such use
is in accordance with all applicable federal, state, and City laws, codes,
ordinances, rules and regulations. Microwave ovens
and other Underwriters’ Laboratory (UL)-approved equipment may be used in
tenant’s premises for heating food and brewing coffee, tea, and similar
beverages for employees and visitors. Tenant’s premises shall not be used for
the storage of merchandise or for any improper, reasonably objectionable, or
immoral purpose.

 

7.            Janitorial Service. No tenant will employ any person or persons
other than the cleaning service of Landlord for the purpose of cleaning the
Premises, unless otherwise agreed by Landlord in writing. If any tenant’s
actions result in any increased
expense for any required cleaning, Landlord may assess such tenant for such
expenses. Janitorial service will not be furnished on nights to offices which
are occupied after business hours on those nights unless, by prior
written agreement of Landlord, service is extended to a later hour for
specifically designated offices.

 

8.            Furniture, Freight and Equipment. No furniture, freight or
equipment of any kind may be brought into the Building without the consent of
Landlord and all moving of the same into or out of the Building shall be done at
such time and in such manner as Landlord shall designate. All damages
from moving of any kind without limitation to floor coverings, walls, doors, or
elevators, shall be replaced at the cost of Tenant with equal or better
materials subject to the
approval of Landlord, at Landlord’s exclusive discretion. The moving tenant
shall be responsible for the provision of Building security during all
moving operations, and shall be liable for all losses and damages sustained by
any party as a result of the failure to supply adequate security.

 

9.            Inflammable or Combustible Fluids or Materials, Noninterference of
Others. No tenant will use or keep in its premises or the Building any kerosene,
gasoline, inflammable, combustible or explosive fluid or material, or chemical
substance other than limited quantities of them reasonably necessary for the
operation or maintenance of office equipment or limited quantities of cleaning
fluids and solvents required in the normal operation of its premises. Without
Landlord’s prior written approval, no tenant will use any method of heating or
air conditioning other than that supplied by Landlord.

 

10.         Foul or Noxious Odors. No tenant will use or keep, or permit to
be used or kept, any foul or noxious gas or substance in the Premises, or permit
or suffer its premises to be occupied or used in any manner offensive, or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor interfere in any way with other tenants or those having
business in the Building.

 

11.         Name of Building. Landlord may, with notice but without liability to
any tenant, change the name of the Building.

 

12.         Animals, Birds and Vehicles. Tenant will not bring any
animals or birds, other than service animals, into its premises or Building, and
will not permit bicycles or other vehicles, except in areas designated from time
to time by Landlord for such purposes.

 

13.         Parking. Landlord shall not be responsible for any damage caused to
a vehicle parked in the parking areas, unless such damage shall be a direct
cause of Landlord’s negligence. Any vehicles left in the parking areas overnight
shall not be the responsibility of Landlord.

 

14.         Disturbance of Tenants. Canvassing, peddling, soliciting and
distribution of handbills or any other written materials in the Building, Park
or parking lot are prohibited, and each tenant will cooperate to prevent same.

 







--------------------------------------------------------------------------------

 



 

15.         Doors to Public Corridors. Each tenant shall keep the doors of its
Premises closed and locked, and shall shut off all water faucets, water
apparatus, and utilities before tenant or tenant’s employees leave its premises,
so as to prevent waste or damage, and for any default or carelessness in this
regard tenant shall be liable for all injuries sustained by other tenants or
occupants of the Building or Landlord. On multiple­tenancy floors, all tenants
will keep the doors to the Building corridors closed at all times except for
ingress and egress.

 

16.         Telecommunication and other Wires. Tenant may not introduce
telecommunication wires or other wires into its premises without first obtaining
Landlord’s approval of the method and location of such introduction.

 

17.         Rules Changes, Waivers. Landlord reserves the right at any time to
change or rescind anyone or more of these Rules and Regulations or to make any
additional reasonable Rules and Regulations that, in Landlord’s reasonable
judgment, may be necessary or helpful for the management, safety or cleanliness
of the Premises or Building; the preservation of good order; or the convenience
of occupants and tenants of the Building generally. Landlord will notify Tenant
of said change in accordance with the Lease. Tenant shall be considered to have
read these Rules and Regulations and to have agreed to abide by them as a
condition of Tenant’s occupancy of its Premises.

 







--------------------------------------------------------------------------------

 



 

EXHIBIT G

 

HOUSEKEEPING, MAINTENANCE AND CLEANING SPECIFICATIONS AND RELATED MATTERS

 

(attached)

 







--------------------------------------------------------------------------------

 



 

SUMMARY OF LANDLORD’S OBLIGATIONS AND DUTIES:

 

·



Daily cleaning (Monday-Friday) of all tenant office space, common area
restrooms, halls and stairwells, elevator cab, storage area halls, janitor
closets and electrical room floors (swept and damp dry mop only), and vacant
suites.

·



The restroom floors shall be stripped and waxed to high shine as needed to
prevent spotting under urinals.

·



Strip and wax to high shine all VCT tile floors in tenant’s suites once per
quarter.

·



Extraction carpet cleaning all common area hallways and stairwells, as needed.

·



Extraction carpet cleaning in all tenant suites once per year.

·



Day Porter to police around the exterior the building at least 3 times a day to
pick up and remove trash.

·



Provide a Day Porter, who will not be responsible for general cleaning the night
crew didn’t finish.

 

Landlord or Landlord’s Property Manager (which, as of the Effective Date, shall
be TRANSWESTERN, 1178l Election Drive, Draper, UT 84020, and which shall be
designated, from time to time, in writing by Landlord to Tenant) shall meet with
each tenant representative monthly to determine their satisfaction level with
the cleaning service. Landlord or such Property Manager will also meet with the
same tenant representative at such other intervals as may be reasonably
necessary or appropriate to confirm each tenant’s satisfaction with the cleaning
service and the obligations of Landlord under this Exhibit G.

 

AREAS TO BE CLEANED AND FREQUENCIES:

 

The following areas are to be cleaned Sunday through Thursday. The
cleaning hours are between 6:00 p.m. and 11 p.m. The janitor(s) must be flexible
and be willing to clean any type of problem, even if the problem is out of the
cleaning rotation.

 

Nightly Service

 

Elevator Lobbies

 

·



Dust and vacuum nightly.

·



Spot clean the carpet as needed, every night if necessary.

·



Remove fingerprints from all glass surfaces.

·



Remove all fingerprints and smudges from around light switches, door moldings,
sidelights, and pictures.

 

Elevator Cars

 

·



Remove fingerprints from walls and lobby elevator call buttons.

·



Detail clean nightly.

·



Vacuum carpet.

·



Remove all fingerprints from doors, walls, and elevator controls.

·



Spot clean carpet as needed.

 

General Office Space

 

·



Vacuum floors.

 







--------------------------------------------------------------------------------

 



·



Empty trash containers and replace the liners as needed.

·



Do NOT dust or clean the tenant’s desks without their permission.

·



Once a week, leave a card on the tenant’s desk asking them if they want you to
clean their desk.

·



Do NOT clean any computer equipment.

·



Make sure all chairs and wastebaskets are returned to their proper position
after cleaning.

·



Remove all fingerprints and smudges from around light switches, door moldings,
sidelights, partitions, and pictures.

·



Sweep all hard surface floors.

·



Clean all glass furniture tops, including conference tables, break room tables
and tops.

·



Spot clean carpets as needed.

·



Clean all office break room sinks and remove all coffee stains.

 

Restrooms

 

·



Sweep, clean, and mop floors with germicidal cleaning chemicals.

·



Clean all mirrors.

·



Clean sinks with a light cleanser to remove scum buildup.

·



Detail clean urinals and toilet bowls and related piping with a disinfectant
cleaning chemical (not the acid cleaner used in the toilet bowls).

·



Clean both sides of the toilet seat with a non-staining, disinfectant cleaning
chemical.

·



Wash walls on both sides of urinals.

·



Clean toilet partitions, tile walls, and doors.

 

Common Areas/Public Space

 

·



Vacuum all building entrance rugs and carpeted halls.

·



Spot clean carpet as needed.

·



Clean all sidelights by tenant accesses.

·



Remove fingerprints from light switches, walls, and wall outside comers.

·



Empty waste receptacles in halls and near building entrances.

·



Police outside the building and building entrance up to 15 feet from the
building.

 

Floor Care

 

·



Nightly sweep and damp mop marble surface flooring with water only. Dry with
soft clean cloth.

 

Parking Lot and Public Sidewalks

 

·



Empty all trash cans by building entrances.

·



Police Building and Common Areas for litter.

 

Weekly Service

 

General Office Space

 







--------------------------------------------------------------------------------

 



 

·



Dust window seals, ledges, door louvers, wood paneling, moldings, and stairwell
handrails.

·



Clean office furniture, dust, and vacuum as needed.

·



Dust baseboards.

·



Edge-vacuum all carpets.

 

Restrooms

 

·



Dust any lighting over the mirrors.

·



Pour used mop water down floor drains or as needed.

 

Common Areas/Public Space

 

·



Dust and/or vacuum all furniture.

·



Dust window seals and ledges.

·



Dust all fire extinguisher cabinet’s glass doors.

 

Monthly Service

 

General Office Space

 

·



Dust window blinds.

·



Dry wipe leather, dry damp wipe vinyl furniture.

·



Clean fire extinguisher cabinets.

·



Vacuum all ventilation grills.

 

Restrooms

 

·



Vacuum all ventilation grills and light fixtures.

·



Wash all tile walls completely.

·



Report toilet seat bolts that need tightening.

 

MISCELLANEOUS SERVICES (AS NECESSARY OR APPROPRIATE):

 

General

 

·



Landlord’s Property Manager shall report any damages ASAP.

·



Turn off all lights nightly.

·



Close and lock all designated doors.

·



Maintain all janitorial closets in a clean and orderly manner.

·



Janitors are to provide and maintain an MSDS [maintenance performance schedule
and satisfaction] book in main janitor closet. There will be a book for each
building which will list the building address.

 

Day Porter Services

 

·



Clean all building glass doors and side windows.

·



Re-stock and clean restrooms as needed.

·



Keep common area halls clean.

 







--------------------------------------------------------------------------------

 



 

·



Clean tenants’ office glass doors and sidelight windows.

·



Pick up trash around the buildings and empty cigarette urns.

·



Respond to tenant spills and janitorial emergencies.

·



Report to Property Management daily for tenant needs which may be requested
by any particular tenant or necessary by reason of any  such tenant’s use or
occupancy of the Building or the Common  Areas.

 

 





--------------------------------------------------------------------------------

 



FIRST AMENDMENT

 

This FIRST AMENDMENT, is hereby entered into this 17th day of December, 2012,
between Colliers Paragon, LLC on behalf of and as Managing Representative for
the tenant in common owners of the Building as successor in interest to DBSI –
Draper Lease CO, L.L.C. and Draper/CG, L.L.C “Landlord”) and Control4
Corporation  (“Tenant”)

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain lease dated March 31, 2012
(“Lease”);

 

WHEREAS, Tenant desires to expand the Premises by adding Suite 19-120 (6,796
rentable square feet) as identified on Exhibit A hereto; and

 

WHEREAS,  the parties desire to amend the Lease to reflect their agreement as to
the terms and conditions governing the expansion of the Premises:

 

NOW THEREFORE, in consideration of the covenants set forth herein, the parties
agree as follows:

 

l.            PREMISES. On the Effective Date the Premises area shall be amended
to include Suite 19-120 in that certain building located at 11778 S. Election
Drive, Draper Utah (“Building 19”), which consists of 6,796 rentable square feet
(“Expanded Premises’’). The Expanded Premises pro-rata share of Building 19
shall be 9.10% of Building 19, Expense Reimbursements shall be subject to a 2013
Base Year pursuant to the terms of the Lease. Cumulatively the Premises and
Expanded Premises shall consist of 58,366 rentable square feet and shall be
known as the “Premises”.

 

2.            POSSESSION. The date by which Tenant shall take possession of, and
commence paying rent for. the Expanded Premises shall be known as the “Occupancy
Date” and the Occupancy Date shall occur on the later of Substantial Completion
or January 1, 2013; provided, however, that the Occupancy Date shall not occur
later than February 1, 2013.

“Substantial Completion” shall be defined as:

 

The Expanded Premises shall be substantially completed and Substantial
Completion shall have occurred upon the following:

 

(i)           the Tenant Improvements shall have been completed in substantial
compliance with Tenant’s space plan, except for punch list items and otherwise
sufficient so that Tenant’s construction agent or Landlord’s architect can issue
a certificate of substantial completion.

 

(ii)         Landlord and/or Tenant shall have obtained, if applicable, a
certificate of occupancy or a temporary certificate of occupancy for the
Expanded Premises, permitting use of the Expanded Premises in question for the
permitted use per the Lease; and

 

(iii)        All systems and services to be furnished by Landlord pursuant to
the terms and conditions of the Lease shall be in effect.

 





1

--------------------------------------------------------------------------------

 



 

3.            EXPANDED PREMISES LEASE TERM. The Lease Term for the Expanded
Premises shall commence upon the Occupancy Dale of the Expanded Premises and
shall be coterminous with the Lease Term as set forth in Section 2(a) of the
Lease.

 

4.            RENTS. The Base Rent for the Expanded Premises shall commence on
the Occupancy Date and be due and payable as set forth in the Rent Schedule
attached hereto as Exhibit B. All amounts due and payable for the Expanded
Premises are in addition to those for the original Premises as set forth in the
Lease. Tenant shall be granted Rent Credits in the amounts set forth in Exhibit
B for the following months: July 2013, August 2013, September 2013, July 2014,
August 2014, September 2014, October 2014, November   2014, December 2014,
January 2015, February 2015, March 2015, April 2015, May 2015, June 2015, July
2015, August 2015. and September 2015.

 

5.            TENANT IMPROVEMENTS. The Expanded Premises is being delivered to
the Tenant in its AS-IS WHERE-IS condition.

 

6.            All other terms and conditions of the Lease, not specifically
amended hereby, including but not limited to all dates previously set forth in
the Lease, remain in full force and effect.

 

Section 9 “SIGNAGE” of the Lease shall be hereby amended to include the
following:

 

(e)        Exterior Crown Signage: Other Signage, Building 19. In the event the
occupied Premises within Building 19 is greater than or equal to 16,000 rentable
square feet, and to the extent allowed by applicable ordinances of the City of
Draper, Utah (the “City”), and reasonably comparable (in terms of size) to
existing crown signage on Building 19, and with advance written notice to
Landlord, Tenant shall have the right and option, in its discretion, to place
exterior crown signs on the west side of Building 19; provided that the exact
location and design of any such signage shall be subject lo the approval of
Landlord, which, so long as any such signage proposed by Tenant shall comply
with applicable City ordinances and, further, be comparable, in terms of size
and general design with other, existing crown signage on Building 19, shall not
be withheld, conditioned or delayed. Tenant shall be responsible for the
installation and removal of any such signage and, further, the cost of repairing
any resulting damage to the Building upon the removal of the signage,
termination or assignment of the Lease. The occupied Premises must remain at or
above 16,000 RSF in Building 19 in order to keep the signage rights, set forth
in this subsection 9(e). If, at any time, the occupied Premises is less than
16,000 RSF in Building 19, at Landlord’s sole right and option, Tenant, at
Tenant’s sole cost, shall remove such sign and, further, repair any resulting
damage to the Building.

 

(f)        Monument Signage: Building 19. To the extent allowed by applicable
ordinances of the City of Draper. Utah (the “City”), with advance written notice
to Landlord, Tenant shall have the right and option, in its discretion, to place
a monument sign at the west entrance outside of Building 19; provided that the
exact location, size and design of any such signage shall be subject to the
approval of Landlord which shall not be unreasonably withheld, conditioned, or
delayed. Tenant shall be responsible for the installation, maintenance,
operating costs and removal of any such signage and, further, the cost of
repairing any resulting damage to the common areas and Building upon the
termination or assignment of the Lease. The occupied Premises must remain above
6,721 RSF in the Building in order to maintain the signage rights set forth in
this subsection 9(f). If, at any time, the occupied Premises is less than 6,721
RSF, at





2

--------------------------------------------------------------------------------

 



 

Landlord’s sole right and option. Tenant, at Tenant’s sole cost, shall remove
such sign and, further, repair any resulting damage to the common areas and
Building.

 

(g)        Directory Board: Building 19. Landlord shall provide lobby directory
signage at no additional cost to Tenant.

 

(h)        Premises Signage: Building 19. Subject to Landlord’s reasonable
approval, which shall not be unreasonably withheld, conditioned or delayed,
Tenant, at Tenant’s sole cost and expense, shall be entitled to install
appropriate signage, including Tenant’s logo and/or name, on the wall outside
Tenant’s primary entrance, subject to a mutually-agreed-upon design and scale
between Landlord and Tenant: provided that, in any case, such signage need not
be consistent or compatible with any such building’s design, signage, and
graphics program. Tenant shall be responsible for the removal of such signs and
the cost of repairing any resulting damage to the Building and Premises upon the
termination or assignment of the Lease.

 

[END OF TEXT]





3

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties execute this First Amendment to be effective as
of the date of the last party to sign.

 

Landlord

  

  

Tenant:

 

 

 

 

 

 

 

 

Colliers Paragon, LLC on behalf of and as

 

 

Control4 Corporation

Managing Representative for the tenant

 

 

 

in common owners of the Building.

 

 

By:

/s/ ILLEGIBLE

 

 

 

Its:

VP FINANCE

By:

/s/ George Iliff

 

 

 

 

George Iliff

 

 

Date:

12/18/12

 

 

 

 

Its: Managing Member:

 

 

 

 

 

 

 

Date:

12/19/12

 

 

 

 

 

 

 

 

 



4

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_02_page_5.gif [ctrl20171231ex109308cbd005.gif]

EXHIBIT A  FLOOR PLAN 6,796 RSF 6,120 USF  SAMUEL J. BRADY ARCHITECTS University
Club Building Suite 2216 138 E. South Temple Salt Lake City, Utah 84111 (801)
595-1752 FAX: (801) 595-1757  DRAPER TECHNOLOGY CENTER  BUILDING 19 FIRST FLOOR
NOVEMBER 30, 2012  1901VWM1230.dwg 

 

 

 



 

--------------------------------------------------------------------------------

 



Exhibit B

Rent Schedule

 

 

 

 

 

 

Rent

Free Rent

Actual Monthly
Rent Due to
Landlord

Occupancy Date to 1/31/13, prorated

$ 9,910.83

 

$ 9,910.83

13-Feb

$ 9,910.83

 

$ 9,910.83

13-Mar

$ 9,910.83

 

$ 9,910.83

13-Apr

$ 9,910.83

 

$ 9,910.83

13-May

$ 9,910.83

 

$ 9,910.8 3

13-Jun

$ 9,910.83

 

$ 9,910.83

13-Jul

$ 9,910.83

($ 9,910.83)

$ 0.00

13-Aug

$ 9,910.83

($ 9,910.83)

$ 0.00

13-Sep

$ 9,910.83

($ 9,910.83)

$ 0.00

13-0ct

$ 9,910.83

 

$ 9,910.83

13-Nov

$ 9,910.83

 

$ 9,910.83

13-Dec

$ 9,910.83

 

$ 9,910.83

14-Jan

$ 10,194.00

 

$ 10,194.00

14-Feb

$ 10,194.00

 

$ 10,194.00

14-Mar

$ 10,194.00

 

$ 10,194.00

14-Apr

$ 10,194.00

 

$ 10,194.00

14-May

$ 10,194.00

 

$ 10,194.00

14-Jun

$ 10,194.00

 

$ 10,194.00

14-Jul

$ 10,194.00

($ 6,999.88)

$ 3,194.12

14-Aug

$ 10,194.00

($ 6,999.88)

$ 3,194.12

14-Sep

$ 10,194.00

($ 6,999.88)

$ 3,194.12

14-0ct

$ 10,194.00

($ 6,999.88)

$ 3,194.12

14-Nov

$ 10,194.00

($ 6,999.88)

$ 3,194.12

14-Dec

$ 10,194.00

($ 6,999.88)

$ 3,194.12

15-Jan

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-Feb

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-Mar

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-Apr

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-May

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-Jun

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-Jul

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-Aug

$ 10,477.17

($ 7,283.05)

$ 3,194.12

15-Sep

$ 10,477.17

($ 1,676.32)

$ 8,800.85

15-0ct

$ 10,477.17

 

$ 10,477.17

15-Nov

$ 10,477.17

 

$ 10,477.17

15-Dec

$ 10,477.17

 

$ 10,477.17





6

--------------------------------------------------------------------------------

 



EXHIBIT B - Continued

 

 

 

16-Jan

$ 10,760.33

 

$ 10,760.33

16-Feb

$ 10,760.33

 

$ 10,760.33

16-Mar

$ 10,760.33

 

$ 10,760.33

16-Apr

$ 10,760.33

 

$ 10,760.33

16-May

$ 10,760.33

 

$ 10,760.33

16-Jun

$ 10,760.33

 

$ 10,760.33

16-Jul

$ 10,760.33

 

$ 10,760.33

16-Aug

$ 10,760.33

 

$ 10,760.33

16-Sep

$ 10,760.33

 

$ 10,760.33

16-0ct

$ 10,760.33

 

$ 10,760.33

16-Nov

$ 10,760.33

 

$ 10,760.33

16-Dec

$ 10,760.33

 

$ 10,760.33

17-Jan

$ 11,043.50

 

$ 11,043.50

17-Feb

$ 11,043.50

 

$ 11,043.50

17-Mar

$ 11,043.50

 

$ 11,043.50

17-Apr

$ 11,043.50

 

$ 11,043.50

17-May

$ 11,043.50

 

$ 11,043.50

17-Jun

$ 11,043.50

 

$ 11,043.50

17-Jul

$ 11,043.50

 

$ 11,043.50

17-Aug

$ 11,043.50

 

$ 11,043.50

17-Sep

$ 11,043.50

 

$ 11,043.50

17-0ct

$ 11,043.50

 

$ 11,043.50

17-Nov

$ 11,043.50

 

$ 11,043.50

17-Dec

$ 11,043.50

 

$ 11,043.50

18-Jan

$ 11,326.67

 

$ 11,326.67

18-Feb

$ 11,326.67

 

$ 11,326.67

18-Mar

$ 11,326.67

 

$ 11,326.67

18-Apr

$ 11,326.67

 

$ 11,326.67

18-May

$ 11,326.67

 

$ 11,326.67

18-Jun

$ 11,326.67

 

$ 11,326.67

 

 



7

--------------------------------------------------------------------------------

 



SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT is hereby entered into this 24th day of February, 2014
between Colliers Paragon, LLC on behalf of and as Managing Representative for
the tenant in common owners of the Building as successor in interest to DBSI –
Draper Lease CO, L.L.C. and Draper/CG, L.L.C. (“‘Landlord”) and Control4
Corporation, a Delaware corporation. (“Tenant”).

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain lease dated March 31, 2012, and
as amended by the First Amendment dated December 17, 2012. (“Lease”):

 

WHEREAS. Tenant leased 48.870 rentable square feet (“Premises”) in that building
located at 11734 South Election Drive, Draper, UT 84020 (“Building 20”) and
expanded its Premises in the First Amendment to include 6.796 rentable square
feet in Suite 19-120 in that building located at 11778 South Election Drive.
Draper, UT 84020 (“Building 19”) and now desires to expand the Premises again by
adding Suites 20-170 (740 rentable square feet), 20-180 (1.525 rentable square
feet) in Building 20 as depicted in Exhibit A-l and 19-210 (13.288 rentable
square feet) in the Building 19 as depicted in Exhibit A-2, to encompass a total
Premises of 71.219 rentable square feet; and

 

WHEREAS, the parties desire to amend the Lease to reflect their agreement as to
the terms and conditions governing the expansion of the Premises:

 

NOW, THEREFORE, in consideration of the covenants set forth herein, the parties
agree as follows:

 

1.    PREMISES AND POSSESSION. Landlord delivered Suites 20-170 and 20-180 to
Tenant, and Tenant accepted those suites on or before January 1. 2014. On April
1. 2.014 (“Building 20 Expansion Premises Commencement Date”), the Premises
shall be amended to include Suite 20-170 and Suite 20-180 in Building 20 which
consists of a total of 2,265 rentable square feet (“Building 20 Expansion
Premises”), for a total Premises of 57.931 rentable square feet.

 

On or before the execution of this Second Amendment to Lease, Landlord shall
delivery Suite 19-210 to Tenant, and Tenant shall accept that suite. Ninety (90)
days after delivery to Tenant by Landlord of Suite 19-210. but not later than
June 1, 2014. the Premises shall be further amended to include Suite 19-210 in
Building 19 which consists of 13.288 rentable square feet (“Building 19
Expansion Premises”). Cumulatively the Premises shall then consist of 71.219
rentable square feet.

 

Tenant’s pro-rata share of Building 20 shall be 100%. Tenant’s pro-rata share of
Building 19 shall be 27.16%, and Expense Reimbursements for the Premises shall
be subject to a 2013 Base Year pursuant to the terms of the Lease.

 





 

--------------------------------------------------------------------------------

 



 

2.    EXPANDED PREMISES LEASE TERM. The Lease Term for the Expanded Premises
shall commence upon the Occupancy Date of the Expanded Premises and shall be
coterminous with the Lease Term as set forth in Section 2(a) of the Lease.

 

3.    RENTS. The Base Rent for the Building 20 Expansion Premises shall commence
on April 1, 2014 and be due and payable as set forth in the following rent
schedule.

 

BUILDING 20 EXPANSION PREMISES

From

    

To

    

Monthly Base Rent

April 1, 2014

 

December 31, 2014

 

$

3,397.50 

January 1, 2015

 

December 31, 2015

 

$

3,491.88 

January 1, 2016

 

December 31, 2016

 

$

3,586.25 

January 1, 2017

 

December 31, 2017

 

$

3,680.63 

January 1, 2018

 

June 30, 2018

 

$

3,775.00 

 

The Base Rent for the Building 19 Expansion Premises shall commence 90 days
after Landlord delivers Suite 19-210 to Tenant, but no later than June 1. 2014,
and be due and payable as set forth in the following rent schedule.

 

BUILDING 19 EXPANSION PREMISES

From

    

To

    

Monthly Base Rent

Commencement Date

 

December 31, 2014

 

$

19,932.00 

January 1, 2015

 

December 31, 2015

 

$

20,485.67 

January 1, 2016

 

December 31, 2016

 

$

21,039.33 

January 1, 2017

 

December 31, 2017

 

$

21,593.00 

January 1, 2018

 

June 30, 2018

 

$

22,146.67 

 

All amounts due and payable for the Building 19 Expansion Premises and the
Building 20 Expansion Premises are in addition to those amounts due for the
Premises as described in the Lease and First Amendment, and shall be due and
payable in the same manner as all Base Rent and Additional Rent as detailed in
Section 4 of the Lease.

 

4.    TENANT IMPROVEMENTS – BUILDING 20 EXPANSION PREMISES.  The Building 20
Expansion Premises is being delivered to the Tenant in its AS-IS condition.

 

As detailed in Section 2(e) of the Lease,

 

“The Tenant Improvement Allowance applicable to the Expansion Premises shall be
in addition to the Tenant Improvement Allowance otherwise specified in this
Lease for the Premises and, then, shall be equal to the product of FIFTEEN AND
NO/100 DOLLARS ($15.00) multiplied by the RSF of the Expansion Premises and
further multiplied by a fraction, the numerator of which shall be the number of
months then remaining in the Initial Lease Term (as of the Lease
commencement date of the Expansion Premises) and the denominator of which shall
be the number of months of the Initial Lease Term (i.e., 76).”

 





 

--------------------------------------------------------------------------------

 



 

Landlord and Tenant acknowledge that the Commencement Date of the Lease is March
31st, 2012 and therefore the Term of the Lease is 75 months.

 

Based upon the Building 20 Expansion Premises Commencement Date of April 1,
2014, fifty-one (51) months remain of the Initial Lease Term; therefore,
Landlord shall provide a Tenant Improvement Allowance of TEN AND 20/100 DOLLARS
($10.20) per RSF ($15/RSF multiplied by 51/75), or a total Tenant Improvement
Allowance of TWENTY-THREE THOUSAND ONE HUNDRED THREE DOLLARS ($23,103.00).

 

Landlord shall provide the Tenant Improvement Allowance for, but not limited to,
the following (collectively, “Tenant Improvements”).

 

Costs of the design and construction of the Tenant Improvements

Any reasonable and customary amount paid to a project coordinator, construction

consultant, or similar consultant

Permanently-attached furniture

Wiring and Cabling

Architectural fees

Permit fees

Signage

Security systems

 

Landlord will be responsible to pay Tenant’s contractors for the work completed.
Should Landlord oversee the construction of improvements and should Tenant elect
such Landlord oversight in writing, Landlord shall be entitled to a construction
management fee of five percent (5%) of the Building 20 Expansion Premises Tenant
Improvement Allowance which will be paid from the Tenant Improvement Allowance.

 

Tenant shall have until December 31, 2015 to utilize the Building 20 Expansion
Premises Tenant Improvement Allowance. In the event that, upon the completion of
any Tenant Improvements desired by Tenant in respect of the Building 20
Expansion Premises, a balance should remain in the Tenant Improvement Allowance
applicable to this Expansion Premises, Tenant may elect, at any time after
December 31, 2014 and without waiving any right to use the remaining Tenant
Improvement Allowance as otherwise set forth in the Lease, to cause an amount
equal to not more than ten percent (10%) of the Tenant Improvement Allowance
provided by Landlord under this Second Amendment to be applied to and credited
toward Base Rent.

 

5.    TENANT IMPROVEMENTS – BUILDING 19 EXPANSION PREMISES.    The Building 19
Expansion Premises is being delivered to the Tenant in its AS-IS condition.

 

As detailed in Section 2(f) of the Lease,

 

“The Tenant Improvement Allowance applicable to Suite 19-210 shall be equal to
the product of FIFTEEN AND NO/100 DOLLARS ($15.00) multiplied by the RSF of the
Suite

 





 

--------------------------------------------------------------------------------

 



 

19-210 Premises and further multiplied by a fraction, the numerator of which
shall be the number of months then remaining in the Initial Lease Term (as of
the Lease commencement date for the Suite 19-210 Premises) and the denominator
of which shall be the number of months of the Initial Lease Term (i.e., 76).”

 

Landlord and Tenant acknowledge that the Commencement Date of the Lease is March
31st, 2012 and therefore the Term of the Lease is 75 months.

 

Based upon an anticipated Building 19 Expansion Premises Commencement Date of
June 1, 2014, forty-nine (49) months remain of the Initial Lease Term;
therefore, Landlord would provide a Tenant Improvement Allowance of NINE AND
80/100 DOLLARS ($9.80) per RSF ($15/RSF multiplied by 49/75). or a total Tenant
Improvement Allowance of ONE HUNDRED THIRTY THOUSAND TWO HUNDRED TWENTY TWO AND
40/100 DOLLARS ($130,222.40). This calculation is for illustration purposes
only, however. The actual Tenant Improvement Allowance will be formally
calculated based upon the equation noted above and the actual Building 19
Expansion Premises Commencement Date.

 

Landlord shall provide the Tenant Improvement Allowance for, but not limited to,
the following (collectively, “Tenant Improvements”).

 

Costs of the design and construction of the Tenant Improvements

Any reasonable and customary amount paid to a project coordinator, construction

consultant, or similar consultant

Permanently-attached furniture

Wiring and Cabling

Architectural fees

Permit fees

Signage

Security systems

 

Landlord will be responsible to pay Tenant’s contractors for the work completed.
Should Landlord oversee the construction of improvements and should Tenant elect
such Landlord oversight in writing, Landlord shall be entitled to a construction
management fee of five percent (5%) of the Buildng 19 Expansion Premises Tenant
Improvement Allowance which will be paid from the Tenant Improvement Allowance.

 

Tenant shall have until December 31, 2015 to utilize the Building 19 Expansion
Premises Tenant Improvement Allowance. In the event that, upon the completion of
any Tenant Improvements desired by Tenant in respect of the Building 19
Expansion Premises, a balance should remain in the Tenant Improvement Allowance
applicable to this Expansion Premises, Tenant may elect, at any time after
December 31, 2014 and without waiving any right to use the remaining Tenant
Improvement Allowance as otherwise set forth in the Lease, to cause an amount
equal to not more than ten percent (10%) of the Tenant Improvement Allowance
provided by Landlord under this Second Amendment to be applied to and credited
toward Base Rent.

 





 

--------------------------------------------------------------------------------

 



 

6.    TENANT IMPROVEMENT ALLOWANCE RECONCILIATION. The following schedule
specifies all tenant improvement allowance amounts due Tenant per the terms of
the Lease which are still in Landlord’s possession:

 

 

 

 

 

 

 

Building 20 Tenant Improvement Allowance

    

$

733,050.00 

Building 20 Expansion Premises Tenant Improvement Allowance

 

$

23,103.00 

Building 19 Expansion Premises Tenant Improvement Allowance

 

$

130,222.40 

 

 

 

 

“Total Tenant Improvement Allowance”

 

$

886,375.40 

 

7.    OTHER TERMS AND CONDITIONS. All other terms and conditions of the Lease
not specifically amended hereby including but not limited to all dates
previously set forth in the Lease, remain in full force and effect.

 

Section 6(h) of the First Amendment shall be hereby replaced with the following:

 

(h)     Premises Signage: Building 19. Subject to Landlord’s reasonable
approval, which shall not be unreasonably withheld, conditioned or delayed,
Tenant, at Tenant’s sole cost and expense, shall be entitled to install
appropriate signage, including Tenant’s logo and/or name, on the wall outside
Tenant’s primary entrance to Suite 19-120 and Suite 20-210, subject to a
mutually-agreed-upon design and scale between Landlord and Tenant; provided
that, in any case, such signage need not be consistent or compatible with any
such building’s design, signage, and graphics program. Tenant shall be
responsible for the removal of such signs and the cost of repairing any
resulting damage to the Building and Premises upon the termination or assignment
of the Lease.

 

IN WITNESS WHEREOF, the parties execute this Second Amendment to be effective as
of the date of the last party to sign.

 

 

 

 

 

 

Landlord:

    

Tenant:

Colliers Paragon, LLC on behalf of and as

 

Control4 Corporation, a Delaware corporation

Managing Representative for the tenant

 

 

in common owners of the Building.

 

 

 

 

 

By:

/s/ George Iliff

 

By:

/s/ ILLEGIBLE

 

George Iliff

 

 

 

Its:

Managing Member

 

Its:

VP FINANCE

 

 

 

 

 

Date:

 

 

Date:

2/27/2017

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

New Microsoft Word Document_03_page_7.gif [ctrl20171231ex109308cbd006.gif]

EXHIBIT A-1 Building 20 EXPANDED PREMISES ELECTRICAL LOBBY CORRIDOR EXIT
CORRIDOR WOMEN STAIRWELL MEN SUITE 20-170 740RSF SUITE 20-180 1,525 RSF

 

 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_03_page_8.gif [ctrl20171231ex109308cbd007.gif]

EXHIBIT A-2 Building 19 EXPANDED PREMISES SUITE 19-210 13,288 RSF OPEN TO BELOW

 

 



 

--------------------------------------------------------------------------------

 



THIRD AMENDMENT TO LEASE

 

This THIRD AMENDMENT is hereby entered into this 22  day of December, 2014
between Colliers Paragon, LLC on behalf of and as Managing Representative for
the tenant in common owners of the Building as successor in interest to DBSI -
Draper Lease CO, L.L.C. and Draper/CG, L.L.C. (‘“Landlord”) and Control4
Corporation, a Delaware corporation, (“Tenant”).

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain lease dated March 31, 2012, and
as amended by the First Amendment dated December 17, 2012, and Second Amendment
dated February 24, 2014 (“Lease”):

 

WHEREAS, Tenant leased 48,870 rentable square feet (“Premises’”) in that
building located at 11734 South Election Drive, Draper, UT 84020 (“Building 20”)
and expanded its Premises in the First Amendment to include 6,796 rentable
square feet in Suite 19-120 in that building located at 11778 South Election
Drive, Draper, UT 84020 (“Building 19”) and expanded its Premises in the Second
Amendment by adding Suites 20-170 (740 rentable square feet), 20-180 (1,525
rentable square feet) in Building 20 and 19-210 (13,288 rentable square feet) in
the Building 19; and now desires to expand the Premises again by adding Suite
19-140 (4,188 rentable square feet) in Building 19 as depicted in Exhibit A of
this Third Amendment (for purposes of this Third Amendment only, the “Expansion
Premises”) to encompass a total Premises of 75,407 rentable square feet.

 

WHEREAS, the parties desire to amend the Lease to reflect their agreement as to
the terms and conditions governing the expansion of the Premises:

 

NOW, THEREFORE, in consideration of the covenants set forth herein, the parties
agree as follows:

 

PREMISES AND POSSESSION. On or before the execution of this Third Amendment to
Lease, Landlord shall deliver Suite 19-140 to Tenant, and Tenant shall accept
that suite. Cumulatively the Premises shall then consist of 75,407 rentable
square feet.

 

Tenant’s pro-rata share of Building 20 shall be 100%. Tenant’s pro-rata share of
Building 19 shall be 32.74%, and Expense Reimbursements for the Premises shall
be subject to a 2013 Base Year pursuant to the terms of the Lease.

 

1.    EXPANSION PREMISES LEASE TERM. The Lease Term for the Expansion Premises
shall commence Ninety (90) days after delivery of Suite 19-140 to Tenant, but
not later than April 1, 2015 and shall be coterminous with the Lease Term as set
forth in Section 2(a) of the Lease.

 

2.    RENTS. The Base Rent for Suite 19-140 Expansion Premises shall commence
upon the earlier of Ninety (90) days after delivery of Suite 19-140 to Tenant,
or April I, 2015 and be





 

--------------------------------------------------------------------------------

 



 

due and payable as set forth in the following rent schedule. If Base Rent for
the Expansion Premises commences in March 2015, the Base Rent shall be pro-rated
for the number of days remaining in the month, multiplied by the daily rate of
Two Hundred Eight and 27/100Dollars ($208.27) and shall be payable with the
April 2015 Monthly Base Rental payment.

 

 

 

 

 

 

 

Suite 19-140 EXPANSION PREMISES

From

    

To

    

Monthly Base Rent

April 1, 2015

 

December 31, 2015

 

$

6,456.50 

January 1, 2016

 

December 31, 2016

 

$

6,631.00 

January 1, 2017

 

December 31, 2017

 

$

6,805.50 

January 1, 2018

 

June 30, 2018

 

$

6,980.00 

 

All amounts due and payable for the Suite 19-140 Expansion Premises are in
addition to those amounts due for the Premises as described in the Lease and
First and Second Amendments, and shall be due and payable in the same manner as
all Base Rent and Additional Rent as detailed in Section 4 of the Lease.

 

3.    TENANT IMPROVEMENTS. The Suite 19-140 Expansion Premises is being
delivered to the Tenant in its AS-IS condition.

 

As detailed in Section 2(e) of the Lease,

 

“The Tenant Improvement Allowance applicable to the Expansion Premises shall be
in addition to the Tenant Improvement Allowance otherwise specified in this
Lease for the Premises and, then, shall be equal to the product of FIFTEEN AND
NO/100 DOLLARS ($15.00) multiplied by the RSF of the Expansion Premises and
further multiplied by a fraction, the numerator of which shall be the number of
months then remaining in the Initial Lease Term (as of the Lease commencement
date of the Expansion Premises) and the denominator of which shall be the number
of months of the Initial Lease Term (i.e., 76).” Landlord and Tenant acknowledge
that the Commencement Date of the Lease is March 31st, 2012 and therefore the
Term of the Lease is 75 months.

 

Based upon the expectation of Suite 19-140 Expansion Premises Commencement Date
of April 1, 2015, thirty-nine (39) months remain of the Initial Lease Term;
therefore, Landlord shall provide a Suite 19-140 Expansion Premises Tenant
Improvement Allowance of SEVEN AND 80/100 DOLLARS ($7.80) per RSF ($15/RSF
multiplied by 39/75), or a total Tenant Improvement Allowance of THIRTY-TWO
THOUSAND SIX HUNDRED SIXTY SIX AND 40/100 DOLLARS ($32,666.40).

 

Landlord shall provide the Tenant Improvement Allowance for, but not limited to,
the following (collectively, “Tenant Improvements”).

 

Costs of the design and construction of the Tenant Improvements

 





 

--------------------------------------------------------------------------------

 



 

Any reasonable and customary amount paid to a project coordinator, construction

consultant, or similar consultant

Permanently-attached furniture

Wiring and Cabling

Architectural fees

Permit fees

Signage

Security systems

 

Landlord will be responsible to pay Tenant’s contractors for the work completed.
Should Landlord oversee the construction of improvements and should Tenant elect
such oversight in writing, Landlord shall be entitled to a construction
management fee of five percent (5%) which will be paid from the Tenant
Improvement Allowance.

 

Tenant shall have until December 31, 2015 to utilize the Suite 19-140 Expansion
Premises Tenant Improvement Allowance. In the event that, upon the completion of
any Tenant Improvements desired by Tenant in respect of the Suite 19-140
Expansion Premises, a balance should remain in the Tenant Improvement Allowance
applicable to this Expansion Premises, Tenant may elect, at any time after
August 31, 2015 and without waiving any right to use the remaining Tenant
Improvement Allowance as otherwise set forth in the Lease, to cause an amount
equal to not more than ten percent (10%) of the Tenant Improvement Allowance
provided by Landlord under this Third Amendment to be applied to and credited
toward Base Rent.

 

4.    OTHER TERMS AND CONDITIONS. All other terms and conditions of the Lease
not specifically amended hereby including but not limited to all dates
previously set forth in the Lease, remain in full force and effect.

 

IN WITNESS WHEREOF, the parties execute this Third Amendment to be effective as
of the date of the last party to sign.

 

 

 

 

 

 

Landlord:

    

Tenant:

Colliers Paragon, LLC on behalf of

 

Control4 Corporation, a Delaware corporation

and its Managing Representative for

 

 

the tenant in common owners of the Building.

 

 

 

 

 

By:

/s/ George Iliff

 

By:

/s/ ILLEGIBLE

 

George Iliff

 

 

 

Its:

Managing Member

 

Its:

VP FINANCE

 

 

 

 

 

Date:

12/29/14

 

Date:

12/22/17

 

 



 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_04_page_4.gif [ctrl20171231ex109308cbd008.gif]

EXHIBIT A Building 19 EXPANSION PREMISES Suite 140 DECEMBER 11, 2014  SAMUEL J.
BRADY ARCHITECTS 200 E. SOUTH TEMPLE SUITE 160 SALT LAKE CITY, UTAH 84111 (801)
595-1752 FAX: (801) 595-1757  DRAPER TECHNOLOGY PARK BUILDING 19 - IST FLOOR
11778 S LONE PEAK PKWY. DRAPER, UTAH

 

 

 



 

--------------------------------------------------------------------------------

 



LONE PEAK CENTER CAMPUS

BUILDING IV

DRAPER, UTAH

 

FOURTH AMENDMENT TO LEASE

(CONTROL4 CORPORATION)

 

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is made as of June 29, 2016,
by and between HARBERT MSB LONE PEAK CAMPUS, LLC, a Delaware limited liability
company (“Landlord”), and CONTROL4 CORPORATION, a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.             Landlord (as successor-in-interest to Colliers Paragon, LLC on
behalf of and as Managing Representative for the tenant in common owners of the
Building as successor in interest to DBSI - Draper Lease CO, L.L.C. and
Draper/CG, L.L.C.) and Tenant are parties to that certain Commercial Lease (the
“Original Lease”) dated March 31, 2012, as amended by that certain
First Amendment (the “First Amendment”) dated December 17, 2012, that certain
Second Amendment to Lease (the “Second Amendment”) dated February 24, 2014, and
that certain Third Amendment to Lease dated December 22, 2014 (collectively, as
amended, the “Lease”), with respect to certain premises within that certain
building located at 11734 South Election Drive, Draper, Utah 84020 (“Building
5”), and certain premises within that certain building located at 11778 South
Election Drive, Draper, Utah 84020 (“Building 4”). It is hereby acknowledged and
agreed that (i) Building 5 is referred to in the Original Lease, the First
Amendment and the Second Amendment, as “Building 20”, and accordingly,
all references to “Building 20” therein, shall be deemed references to Building
5, and (ii) Building 4 is referred to in the Original Lease, the First Amendment
and the Second Amendment, as “Building 19”, and accordingly, all references to
“Building 19” therein, shall be deemed references to Building 4. All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Lease.

 

B.             Pursuant to the Lease, Tenant leases from Landlord certain
premises within Building 4 and Building 5 (collectively, the “Existing
Premises”) containing a total of approximately 75,407 rentable square feet,
consisting of the following:

 

BUILDING 4

 

 

 

 

Suite

Floor(s)

Rentable Square Feet

Suite 120

First (lst) floor

6,796 RSF

Suite 140

First (1st) floor

4,188 RSF

Suite 210

Second (2nd) floor

13,288 RSF

TOTAL RENTABLE SQUARE FEET WITHIN BUILDING 4:     24,272 RSF

 





 

 

 

[FINAL EXECUTION COPY]

-1-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



BUILDING 5

 

 

 

 

Suite(s)

Floor(s)

Rentable Square Feet

Suites 100 and 200

First (1st) and second (2nd) floors

48,870 RSF

Suite 170

First (1st) floor

740 RSF

Suite 180

First (1st) floor

1,525 RSF

TOTAL RENTABLE SQUARE FEET WITHIN BUILDING 5:     51,135 RSF

 

C.             Landlord and Tenant desire to amend the Lease to expand the
Existing Premises to include approximately 10,005 rentable square feet located
on the second (2nd) floor of Building 4 and designated as Suite 200, as more
particularly shown on Exhibit A attached hereto (the “Expansion Premises”), and
to modify other provisions of the Lease, all as more particularly set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Landlord and Tenant agree that the Lease is hereby amended as follows:

 

1.          LEASE TERM.

 

a.              Confirmation of Lease Term.  The Lease Term remains unchanged
and is currently scheduled to expire on June 30, 2018 (the “Expiration
Date”); provided that, by this Amendment or otherwise, Tenant does not
relinquish, and expressly reserves, its right and option to extend the Lease
Term for the Premises subject to and in accordance with the terms and conditions
of Section 2(a) of the Original Lease.

 

b.              Expansion Premises Term.  Pursuant to the terms of Section 2(g)
(Right of First Refusal) of the Original Lease, the Lease Term with respect to
the Expansion Premises (the “Expansion Premises Term”), shall commence on the
date (the “Expansion Date”)  which is the later to occur of (i) the date which
is ninety (90) days following the full execution and delivery of this Amendment,
or (ii) the date (the “Delivery Date”)  Landlord delivers to Tenant the
Expansion Premises, and shall expire on the Expiration Date. With respect to the
Expansion Premises, all references to the “Lease Term” in the Lease and this
Amendment shall be deemed references to the Expansion Premises Term.

 

c.              Confirmation of Expansion Date.  When the Expansion Date has
been ascertained, the parties shall promptly complete and execute a Confirmation
of Expansion Date in the form of Exhibit B attached hereto.

 

2.          EXPANSION OF THE PREMISES.  Effective as of the Expansion Date and
continuing through to and including the Expiration Date. Landlord shall lease to
Tenant and Tenant shall lease from Landlord the Expansion Premises on all of the
terms and conditions of the Lease, as amended hereby. From and after the
Expansion Date, all references to the “Premises” in the Lease and this
Amendment shall be deemed references to the Existing Premises and, the Expansion
Premises, collectively, and shall measure a total of 85,412 rentable square
feet.

 





 

 

 

[FINAL EXECUTION COPY]

-2-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



3.          CONDITION AND USE OF THE PREMISES.

 

a.               Condition and Use of the Existing Premises.  Tenant confirms
that (i) it has accepted the Existing Premises and will continue to occupy such
space “AS-IS”,  (ii) the Existing Premises are suited for the use intended by
Tenant, and (iii) the Existing Premises are in good and satisfactory condition.
Landlord shall have no obligation whatsoever to construct leasehold improvements
for Tenant or to repair or refurbish the Existing Premises. Notwithstanding the
foregoing, nothing herein shall limit or modify Landlord’s obligation to provide
services or Landlord’s maintenance obligations specifically set forth in the
Lease, as amended.

 

b.              Condition and Use of the Expansion Premises.  Except for
providing the Allowance pursuant to Section 8 below and delivering the Expansion
Premises in Delivery Condition as set forth in Section 3.c below, Landlord shall
have no obligation whatsoever to construct leasehold improvements for Tenant or
to repair or refurbish the Expansion Premises. The taking of possession of the
Expansion Premises by Tenant shall be conclusive evidence that Tenant accepts
the same “AS-IS” and that the Expansion Premises is suited for the use intended
by Tenant and was in good and satisfactory condition at the time such possession
was taken. Notwithstanding the foregoing, nothing herein shall limit or modify
Landlord’s obligation to provide services or Landlord’s maintenance
obligations specifically set forth in the Lease, as amended. Tenant acknowledges
that neither Landlord nor Landlord’s agents has made any representation or
warranty as to the condition of the Expansion Premises or Building 4 or the
suitability for Tenant’s purposes, except as otherwise set forth in this Section
3 or the Lease. Tenant shall continue to use the Existing Premises pursuant to
the terms and conditions of the Lease, as amended, including, without
limitation, Section 5 (Use) of the Original Lease.

 

c.              Delivery Condition of the Expansion Premises.  Subject to
Landlord’s continuing obligations under the Lease, Landlord shall cause the
Expansion Premises to be delivered to Tenant clean and free of debris, in good
operating order, condition and repair, including existing plumbing,
lighting, heating, ventilation, air-conditioning and other Building systems
serving the Expansion Premises, all structural elements, all roofs, exterior
windows, interior window shades, ceiling tiles, and doors of the Expansion
Premises (collectively, the “Delivery Condition”). Notwithstanding the
foregoing, if it is determined that the Expansion Premises were not in Delivery
Condition and in compliance with applicable laws, rules and regulations as of
the Delivery Date, and such condition or non-compliance is not due to Tenant’s
particular use of, or activities or work in, the Expansion Premises, Landlord
shall (as remedy therefor) improve such condition or correct such non-compliance
at Landlord’s cost within a commercially reasonable time after Landlord’s
receipt of written notice thereof (provided that such notice must be received
within sixty (60) days following the Delivery Date).

 

4.          BASE RENT.

 

a.              Base Rent for the Existing Premises.  In addition to all other
amounts and charges due and payable by Tenant under the Lease, as amended,
Tenant shall pay Base Rent for the Existing Premises as set forth in the Lease,
as amended, in accordance with the terms of the Lease, as amended.

 

b.              Base Rent for the Expansion Premises.  From and after the
Expansion Date and continuing through to and including the Expiration Date, in
addition to all other amounts and charges due and payable by Tenant under the
Lease, as amended, Tenant shall pay Base Rent for the Expansion Premises as set
forth in the rental chart below, in accordance with the terms of the Lease, as
amended.

 

 





 

 

 

[FINAL EXECUTION COPY]

-3-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



 

 

 

 

Dates

Annual Base

Rent

Monthly

Installment of

Base Rent

Annual Rental Rate Per

Rentable Square Foot of the

Expansion Premises

Expansion Date- 12/31/16

$190,095.00

$15,841.25

$19.00

01/01/17-12/31/17

$195,097.50

$16,258.13

$19.50

01/01/18-06/30/18

$200,100.00

$16,675.00

$20.00

 

5.          ADDITIONAL RENT - OPERATING EXPENSES. Tenant shall pay Tenant’s
Prorata Share of Operating Expenses, pursuant to the terms of the Lease, as
amended hereby.

 

a.              Tenant’s Prorata Share With Respect to Building 4.  From and
after the Expansion Date, Tenant’s Prorata Share with respect to Building 4
shall be 45.78% (34,277 rentable square feet of the Premises within Building 4 /
74,871 total rentable square feet within Building 4).

 

b.              Tenant’s Prorata Share for Building 5.  Tenant’s Prorata Share
with respect to Building 5 shall remain 100%.

 

c.              Base Year for the Expansion Premises.  From and after the
Expansion Date, Operating Expenses with respect to the Expansion Premises will
be calculated using calendar year 2016 as the Base Year (“Expansion Premises
Base Year”)  and, accordingly, with respect to the Expansion Premises, all
references to the “Base Year” in the Lease shall be deemed to be references to
the Expansion Premises Base Year. Pursuant to the terms of the Lease, as
amended, from and after the Expansion Date and in addition to all other amount
due and payable by Tenant under the lease, as amended, Tenant shall pay Tenant’s
Prorata Share of Operating Expenses for the Expansion Premises in excess of
Operating Expenses for the Expansion Premises Base Year. It is hereby
acknowledged that the Base Year with respect to the Existing Premises remains
unchanged and shall remain as set forth in the Lease.

 

6.          SECURITY DEPOSIT.  Landlord is currently holding a Security Deposit
in the amount of $10,332.25 under the Lease. The Security Deposit shall be held
pursuant to Section 33 (Security Deposit) of the Original Lease, through the
date Tenant has satisfied all of its obligations under the Lease, as amended
hereby.

 

7.          LANDLORD’S NOTICE ADDRESSES. Effective immediately, all notices to
Landlord under the Lease shall be sent to the following addresses:

 

HARBERT MSB LONE PEAK CAMPUS, LLC

c/o Maier Siebel Baber

80 East Sir Francis Drake Boulevard

Suite 3F

Larkspur, California 94939

Attention: President and CEO

 

With a copy to:

 





 

 

 

[FINAL EXECUTION COPY]

-4-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



HARBERT MSB LONE PEAK CAMPUS, LLC

c/o Maier Siebel Baber

80 East Sir Francis Drake Boulevard

Suite 3F

Larkspur, California 94939

Attention: Senior Vice President - Asset Management

 

8.          EXPANSION PREMISES IMPROVEMENTS.

 

a.              Allowance.  Subject to and in accordance with the terms and
conditions of Section 2(g) (Right of First Refusal) of the Original Lease, and
with respect to the Expansion Premises, Tenant shall be entitled to a one-time
allowance (the “Allowance”) in an amount equal to the product of $15.00
multiplied by the rentable square feet of the Expansion Premises (10,005
rentable square feet) and further multiplied by a fraction, the numerator of
which shall be the number of months then remaining in the Initial Lease Term and
the denominator of which shall be the number of months of the Initial Lease Term
(i.e., 76 months). Once the Expansion Date has been determined, Landlord shall
calculate the amount of the Allowance, and such amount shall be set forth in,
and confirmed as part of, the Confirmation of Expansion Date in the form of
Exhibit B attached hereto. The Allowance shall be applied to costs incurred by
Tenant in completing the Expansion Premises Improvements (as defined below),
which Allowance shall be disbursed by Landlord in accordance with Section 8.c
below. In no event shall Tenant be entitled to any credit or benefit for any
unused portion of the Allowance over the amount expended for the Expansion
Premises Improvements described herein.

 

b.              Expansion Premises Improvements.  Subject to disbursement of the
Allowance, and subject to and in accordance with the terms and conditions of
Section 8 (Alterations) of the Original Lease and this Section 8, Tenant shall
be entitled to perform certain improvements (collectively, the “Expansion
Premises Improvements”) within the Expansion Premises, utilizing Landlord’s
current standard grade, quality, make, style, design, color, materials and
construction methods for Building 4. In accordance with Section 8(a) of the
Original Lease, Tenant’s proposed plans for the Expansion Premises Improvements
will be subject to Landlord’s reasonable review and approval, provided that if
and to the extent the Expansion Premises Improvements proposed by Tenant are
consistent with, or reasonably comparable to, any Tenant improvements within, or
serving, the Existing Premises (including, without
limitation, any “Tenant Improvements” [as defined in the Original Lease]), then
Landlord shall not withhold, delay or condition its review or approval of
Tenant’s proposed plans for the Expansion Premises Improvements.

 

c.              Disbursement of the Allowance.  Landlord shall make a one-time
disbursement of the Allowance to Tenant within thirty (30) days following
Landlord’s receipt of: (i) Tenant’s written request for disbursement of the
Allowance; (ii) copies of invoices related to the Expansion
Premises Improvements, together with evidence that such invoices have been paid;
and (iii) to the extent applicable and customary, copies of unconditional
waivers and releases of lien in a form in compliance with the applicable
statutes from all contractors, subcontractors and material suppliers covering
all work and materials which are the subject of such payment. Notwithstanding
anything to the contrary herein, Tenant must make a one-time request for such
disbursement pursuant to the terms and conditions of this Section 8 by no later
than 5:00 p.m. on December 31, 2016 (the “Request Deadline”). Landlord shall
have no obligation to disburse all or any portion of the Allowance which is
requested following the Request Deadline, and shall have no obligation to
disburse any amounts in excess of the Allowance.

 

d.              Landlord’s Expenses; Administrative Fee.  Tenant shall pay to
Landlord, as additional rent, any out-of-pocket costs or expenses reasonably
incurred by Landlord, on an hourly basis,

 





 

 

 

[FINAL EXECUTION COPY]

-5-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



 

in connection with Landlord’s review of any plans and specifications for the
Expansion Premises Improvements which are above Building standard or are
inconsistent with the initial plans approved by Landlord for the Expansion
Premises Improvements. Tenant shall also pay to Landlord a construction
management fee equal to five percent (5%) of hard costs of the Expansion
Premises Improvements. Any of such costs and expenses set forth above in this
Section 8.d may be paid from the Allowance as and to the extent authorized by
Tenant. Under no circumstances shall Landlord be liable to Tenant for any
damage, loss, cost or expense incurred by Tenant on account of Tenant’s plans
and specifications, Tenant’s contractors or subcontractors, or Tenant’s design
of any work, construction of any work or delay in completion of any work.

 

9.          EXPANSION PREMISES SIGNAGE. Tenant, at Tenant’s sole cost and
expense, shall be allowed to install Building standard suite identification
signage (as such standard is established from time to time by Landlord) bearing
Tenant’s name at the entrance to the Expansion Premises. Tenant shall not erect
or install or otherwise utilize signs, lights, symbols, canopies, awnings,
window coverings or other advertising or decorative matter (collectively,
“Signs”) on the windows, walls and exterior doors or otherwise visible from the
exterior of the Premises without first (a) submitting its plans to Landlord and
obtaining Landlord’s written approval thereof, and (b) obtaining any required
approval of any applicable governmental authority. All Signs approved by
Landlord shall be consistent with Landlord’s current signage program at the real
property on which Building 4 is located, professionally designed and constructed
in a first-class workmanlike manner, and shall be installed by a signage
contractor designated by Landlord. Landlord shall have the right to promulgate
from time to time additional reasonable rules, regulations and policies relating
to the style and type of said advertising and decorative matter which may be
used by any occupant, including Tenant, in Building 4, and may change or amend
such rules and regulations from time to time as in its discretion it deems
advisable. Tenant agrees to abide by such rules, regulations and policies. At
the expiration or earlier termination of the Lease, all such signs, lights,
symbols, canopies, awnings or other advertising or decorative matter attached to
or painted by Tenant upon the Premises, whether on the exterior or interior
thereof, shall be removed by Tenant at its own expense, and Tenant shall repair
any damage or injury to the Premises or Building 4, and correct any unsightly
condition, caused by the maintenance and removal thereof.

 

10.        ADDITIONAL LEASE MODIFICATION.  It is hereby acknowledged that
Tenant’s Suite 19-210 Option set forth in Section 2(f) of the Original Lease is
no longer applicable, as Tenant currently leases and occupies such Suite 19-210
Option Premises. Accordingly, effective as of the date hereof, such Suite 19-210
Option is hereby deleted in its entirety.

 

11.        BROKERS. Tenant represents and warrants to Landlord that other than
Cresa of Salt Lake City (“Tenant’s Broker”), it has not engaged any broker,
finder or other person who would be entitled to any commission or fees in
respect of the negotiation, execution or delivery of this Amendment and shall
indemnify, defend and hold harmless Landlord against any loss, cost, liability
or expense incurred by Landlord as a result of any claim asserted by any such
broker, finder or other person (other than Tenant’s Broker) on the basis of any
arrangements or agreements made or alleged to have been made by or on behalf of
Tenant. The provisions of this section shall not apply to brokers with whom
Landlord has an express written broker agreement.

 

12.        CONTINUING EFFECTIVENESS. The Lease, except as amended hereby,
remains unamended, and, as amended hereby, remains in full force and effect.
Tenant confirms that no default exists under the Lease.

 

13.        COUNTERPARTS. This Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, together, shall constitute
one document.

 

 





 

 

 

[FINAL EXECUTION COPY]

-6-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



14.        EXECUTION BY BOTH PARTIES. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option to lease. Upon execution and delivery of this Amendment by Tenant, this
Amendment shall be binding upon Tenant as an irrevocable offer to Landlord. If
Landlord does not execute and deliver this Amendment to Tenant within fifteen
(15) days from the date of execution and delivery by Tenant, Tenant may
thereafter elect not to go forward with this Amendment by delivering written
notice to Landlord prior to the date Landlord executes and delivers this
Amendment to Tenant (in which event Landlord shall thereafter have three (3)
business days to execute and deliver this Amendment). Subject to the foregoing,
this Amendment shall not be effective as an amendment to lease or otherwise
until it is fully executed and delivered by Landlord and Tenant.

 

15.        AUTHORIZATION. The individuals signing on behalf of Tenant each
hereby represents and warrants that he or she has the capacity set forth on the
signature pages hereof and has full power and authority to bind Tenant to the
terms hereof. Two (2) authorized officers must sign on behalf of the Tenant and
this Amendment must be executed by the president or vice-president and the
secretary or assistant secretary of Tenant, unless the bylaws or a resolution of
the board of directors shall otherwise provide. In such case, the bylaws or a
certified copy of the resolution of Tenant, as the case may be, must be
furnished to Landlord.

 

16.        NONDISCLOSURE OF LEASE TERMS. Tenant agrees that it, and its
partners, officers, directors, employees, agents (including real estate brokers)
and attorneys, shall not disclose the terms and conditions of the Lease, as
amended, to any public information source or to any other tenant or apparent
prospective tenant of the Building or other portion of the real property on
which the Building is located, or to any real estate broker or agent, either
directly or indirectly, without the prior written consent of Landlord.
Notwithstanding anything to the contrary, Tenant may disclose the terms and
conditions of the Lease, as amended, pursuant to the order or legal requirement
of a court, the Securities and Exchange Commission, or other governmental body,
or to its attorneys and accountants without any obligation or liability to the
Landlord.

 

(SIGNATURES ON NEXT PAGE)

 

 



 

 

 

[FINAL EXECUTION COPY]

-7-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

 

 

 

 

LANDLORD:

HARBERT MSB LONE PEAK CAMPUS, LLC,
a Delaware Limited Liability Company

 

 

 

 

 

 

By:

Maier Siebel Baber,

 

 

Its Advisor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Baber

 

 

 

Kenneth A. Baber

 

 

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: July 18th, 2016

 

 

 

 

 

 

 

 

TENANT:

CONTROL4 CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Plaehn

 

Printed Name: 

Martin Plaehn

 

Its:

Chairman and CEO

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Bishop

 

Printed Name:

Greg Bishop

 

Its:

Chief Compliance Officer

 

 

 

 

 

Date: 30 June, 2016

 

 



 

 

 

[FINAL EXECUTION COPY]

S-1

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_05_page_09.gif [ctrl20171231ex109308cbd009.gif]

EXHIBIT A OUTLINE OF THE FLOOR PLAN OF THE EXPANSION PREMISES 10,005 RSF MARCH
24, 2016  SAMUEL J. BRADY ARCHITECTS 200 E. SOUTH TEMPLE SUITE 160 SALT LAKE
CITY, UTAH 84111 (801) 595-1752 FAX: (801) 595-1757  LONE PEAK CENTER – BUILDING
4 2ND FLOOR 11778 S ELECTION ROAD  DRAPER, UTAH MAIER SIEBEL BABER  TENANT
INITIALS HERE:  [FINAL EXECUTION COPY] SMRH:473656241.7 062716  LONE PEAK CENTER
CAMPUS Control4 Corporation 21LX-225009  EXHIBIT A 

 

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

CONFIRMATION OF EXPANSION DATE

 

This Confirmation is made as of____________________, 20___, between HARBERT MSB
LONE PEAK CAMPUS,
LLC, a Delaware limited liability company (“Landlord”) and CONTROL4 CORPORATION,
a Delaware corporation (“Tenant”).

 

Landlord and Tenant have entered into that certain Commercial Lease dated March
31, 2012, as amended by that certain First Amendment dated December 17, 2012,
that certain Second Amendment to Lease dated February 24, 2014, that certain
Third Amendment to Lease dated December 22, 2014, and that certain Fourth
Amendment to Lease (the “Fourth Amendment”) dated as of June 29, 2016, in which
Landlord leased to Tenant and Tenant leased from Landlord certain premises
consisting of a total of approximately 85,412 rentable square feet within (i)
that certain building located at 11734 South Election Drive, Draper, Utah 84020,
and (ii) that certain building located at 11778 South Election Drive, Draper,
Utah 84020.

 

Pursuant to Section 1.c of the Fourth Amendment, Landlord and Tenant hereby
confirm the Expansion Date is _____________.

 

Pursuant to Section 8.a of the Fourth Amendment, the Allowance is $____________.
 [*TO BE PROVIDED/CALCULATED BY LANDLORD*]

 

 

 

 

 

 

 

LANDLORD:

 

TENANT:

 

 

 

 

HARBERT MSB LONE PEAK CAMPUS, LLC,
a Delaware limited liability company

 

CONTROL4 CORPORATION,
a Delaware corporation

 

 

 

 

 

 

By:

Maier Siebel Baber

 

By:

/s/ Kenneth A. Baber

 

Its Advisor

 

Printed Name:

Kenneth A. Baber

 

 

 

 

Its:

Chairman and CEO

 

By:

 

 

 

 

 

 

Kenneth A. Baber

 

 

 

 

 

President and CEO

 

By:

/s/ Greg Bishop

 

 

 

 

Printed Name:

Greg Bishop

 

 

 

 

Its:

Chief Compliance Officer

 

 

 

 

 

 

Date:                                  

 

Date: 30 June, 2016

 

 

 

 

 

EXHIBIT B

 

[FINAL EXECUTION COPY]

-1-

LONE PEAK CENTER CAMPUS

SMRH: 473656241.7

 

Control4 Corporation

062716

 

21LX-225009

 

--------------------------------------------------------------------------------